Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17214 Page 1 of 51




                                 EXHIBIT 2




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -251
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17215 Page 2 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -252
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17216 Page 3 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -253
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17217 Page 4 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -254
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17218 Page 5 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -255
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17219 Page 6 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -256
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17220 Page 7 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -257
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17221 Page 8 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -258
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20    PageID.17222 Page 9 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -259
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17223 Page 10 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -260
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17224 Page 11 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -261
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17225 Page 12 of 51




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -262
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17226 Page 13 of 51




                                 EXHIBIT 3




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -263
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17227 Page 14 of 51




                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    FOR THE COUNTY OF LOS ANGELES
                    -------------------------------------------x
                    JACQUELINE SMITH; VIRGINIA PIERCE; and
                    MARK RAMETTA,

                                           Plaintiffs,

                             -against-                 Case No. BC 459771

                    MONSANTO CO.; SOLUTIA, INC.; PHARMACIA
                    CORP.; PFIZER, INC.; SOUTHERN CALIFORNIA
                    GAS CO.; and DOES 1-350 Inclusive,

                                      Defendants.
                    ------------------------------------------x
                    AND RELATED CASES
                    ------------------------------------------x

                                           340 Madison Avenue
                                           New York, New York

                                           January 4, 2013
                                           9:00 a.m.




                                     Videotaped Deposition of DAVID

                    ROSNER, before Shari Cohen, a Notary Public

                    of the State of New York.




                          POHLMANUSA COURT REPORTING (877) 421-0099
                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -264
Case 2:15-cv-00201-SMJ   ECF No. 385-2    filed 01/28/20   PageID.17228 Page 15 of 51


                                                                                        Page 23
         1           Q.       The type of information that historians

         2   rely upon are documents which we've talked about?

         3           A.       Yes.

         4           Q.       They also rely upon conversations with

         5   people involved in events if they can talk to them?

         6           A.       Sometimes if it's relevant, if not, it's

         7   not relevant.

         8           Q.       What if the documents don't provide all

         9   the information needed as to whether an event occurred

        10   in the past?

        11                      MR. FRIELING: Objection to form.

        12           A.       Just as with any science or social

        13   science if evidence is not there and information is

        14   not there, you try to make informed decisions based on

        15   other evidence.

        16           Q.       Based on other evidence?

        17           A.       Yeah.

        18           Q.       Such as?

        19           A.       Other documents, other statements, other

        20   reports, other materials, other events that happened.

        21   I'm not quite sure what you're trying to get at.

        22           Q.       You've answered my question.                 I

        23   appreciate that.        It's improper for historians to

        24   speak to what was in the mind of an author of a

        25   document, correct?


                          POHLMANUSA COURT REPORTING (877) 421-0099
                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -265
Case 2:15-cv-00201-SMJ   ECF No. 385-2    filed 01/28/20   PageID.17229 Page 16 of 51


                                                                                        Page 24
         1                      MR. FRIELING: Objection to form.

         2           A.       If the author has written down what was

         3   in their mind, you can write about it and you can

         4   speak about it, but of course historians are not

         5   futurists or not mind tellers, mind readers and of

         6   course you cannot be in the mind of an actor, you have

         7   no idea what various factors are operating.                      If they

         8   wrote it down, you have a good sense of what was going

         9   on in that person's mind.

        10           Q.       In that vein, if the author of a document

        11   was silent about her or his intentions, then it's not

        12   up to the historian to assume or suppose what those

        13   intentions might be, correct?

        14                      MR. FRIELING: Objection to form.

        15           A.       Again, it depends on the circumstance.

        16   It depends on the actor, their position in the

        17   historical moment and historical context. What was in

        18   their mind may or may not be relevant to anything.                           I

        19   don't know.

        20           Q.       My point was not whether or not it was

        21   relevant or not.        It's not up to the historian to put

        22   themselves in the author's position to determine what

        23   the author's intentions were granted if those

        24   intentions are not written in the document?

        25                      MR. FRIELING: Objection to form.


                          POHLMANUSA COURT REPORTING (877) 421-0099
                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -266
Case 2:15-cv-00201-SMJ   ECF No. 385-2     filed 01/28/20   PageID.17230 Page 17 of 51


                                                                                         Page 43
         1   to cause historically chloracne, liver damage,

         2   pathological change in the liver, changes in blood.

         3   Whatever they are, these are materials that have an

         4   effect on the biology of human beings and animals and

         5   I think that Monsanto would not disagree with that,

         6   would they?

         7            Q.       Therefore, Doctor, do you have the

         8   opinion that PCBs are toxic?

         9            A.       Yes, I think they are toxic.

        10            Q.       Can you name any substance that is not

        11   toxic?

        12            A.       You can be buried by salt.               You could be

        13   killed by sugar.         You could be hit over the head by a

        14   loaf of bread.        There are many -- that's such a

        15   general question.         Everything in the world could be

        16   considered toxic in some level.

        17            Q.       Can you name any chemical that is not

        18   toxic?

        19            A.       Again, I'm not a chemist.               I don't know

        20   how to define that for different people, but certainly

        21   we live in a world in which we are assuming I hope

        22   that most of the chemicals we come in contact with I

        23   hope that's the case otherwise we are really in

        24   trouble are not toxic.

        25            Q.       Is aspirin a chemical?


                           POHLMANUSA COURT REPORTING (877) 421-0099
                                                  Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude D. ROSNER Expert Testimony -267
Case 2:15-cv-00201-SMJ   ECF No. 385-2    filed 01/28/20   PageID.17231 Page 18 of 51


                                                                                        Page 76
         1                      MR. FRIELING: Objection to form.

         2           A.       I'm saying --

         3                      MR. FRIELING: Argumentative.

         4           A.       They were not looking at the issue.                      They

         5   were not finding problems and didn't look for

         6   problems.

         7           Q.       What issue should they have been looking

         8   for?

         9           A.       Whether or not this material was

        10   potentially a danger after long term exposure of

        11   populations.       This is the issue that they define in

        12   1937 as a possible problem that PCBs, diphenyls,

        13   chlorinated diphenyls at the time were that chronic

        14   exposures at unknown levels at low levels of exposure

        15   were potentially a hazard.           That's what they say.

        16           Q.       What should they have done, sir, if that

        17   was an identified issue?          What are you saying that

        18   Monsanto didn't do?

        19           A.       We've gone over this in two previous

        20   depositions.       It goes over and over again. I refer to

        21   that, but I'm not a biochemist, I'm not a

        22   toxicologist, I'm not an industrial engineer, I'm not

        23   an industrial mechanic.          All I can say is that people

        24   were doing long term studies of animals, they were

        25   doing toxicological studies for long periods of time,


                          POHLMANUSA COURT REPORTING (877) 421-0099
                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -268
Case 2:15-cv-00201-SMJ   ECF No. 385-2    filed 01/28/20   PageID.17232 Page 19 of 51


                                                                                        Page 84
         1   there were PCBs identified in animals in the

         2   environment?

         3                      MR. FRIELING: Objection to form.

         4           Q.       I think that's what I asked.                 If not,

         5   that's what I'm asking now.

         6           A.       Article on persistent chlorinated

         7   hydrocarbons just talks about hydrocarbons as a class

         8   and that's what was a concern at the time and PCBs are

         9   part of that class.

        10           Q.       DDTs would be part of that class?

        11           A.       Absolutely.

        12           Q.       Tell me the difference between DDT and

        13   PCB?

        14           A.       I could not.       I'm not a chemist.              I would

        15   not know.      All I know is that they were being lumped

        16   together as one class of chemicals.

        17           Q.       Lumped together where?

        18           A.       In the literature that talked about

        19   chlorinated hydrocarbons.

        20           Q.       You could not tell me how they are

        21   similar or different?

        22           A.       No, I have no idea of the chemistry.

        23   That's for a chemist to talk about.

        24           Q.       Are there different risks or dangers?

        25           A.       You know, again, I really don't know.


                          POHLMANUSA COURT REPORTING (877) 421-0099
                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -269
Case 2:15-cv-00201-SMJ   ECF No. 385-2     filed 01/28/20   PageID.17233 Page 20 of 51


                                                                                        Page 134
         1   diligent about minor problems.              They were saying they

         2   were trying to make their products safe and they were

         3   going to make sure that before it reached the consumer

         4   it would be a safe product and people would have the

         5   proper information and people would know and people

         6   would be aware of how to use it and all the rest.

         7            Q.       Each company created that standard and

         8   they did what they felt was appropriate for that

         9   standard whether it included chronic animal testing or

        10   not?

        11                       MR. FRIELING: Objection to form.

        12            A.       I cannot read their mind.               I don't know

        13   what Monsanto was thinking.            Were they thinking that

        14   all this evidence coming out about the chronicity of

        15   disease and PCBs as a chronic problem was not worth

        16   investigating further because it had the word chronic

        17   in it.      No, I think they were saying we will make sure

        18   our product is safe and we know and we talked about in

        19   the past chronic exposures being a possible hazard and

        20   we should be following up on that.

        21            Q.       Where does it say we should be following

        22   up on that?

        23            A.       Their mission statement was to make sure

        24   they were putting out a safe product and if you are

        25   going to test and you are going to make sure your


                           POHLMANUSA COURT REPORTING (877) 421-0099
                                                  Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude D. ROSNER Expert Testimony -270
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17234 Page 21 of 51


                                                                                      Page 209
         1                         C E R T I F I C A T E

         2

         3   STATE OF NEW YORK       )

         4                          ) ss.:

         5   COUNTY OF NEW YORK )

         6

         7                     I, SHARI COHEN, a Notary Public within

         8   and for the State of New York, do hereby certify:

         9                     That DAVID ROSNER, the witness whose

        10   deposition is hereinbefore set forth, was duly sworn

        11   by me and that such deposition is a true record of the

        12   testimony given by such witness.

        13                     I further certify that I am not related

        14   to any of the parties to this action by blood or

        15   marriage; and that I am in no way interested in the

        16   outcome of this matter.

        17                     IN WITNESS WHEREOF, I have hereunto set

        18   my hand this 14th day of January, 2013.

        19

        20

        21

        22

        23   __________________________

        24   SHARI COHEN

        25




                         POHLMANUSA COURT REPORTING (877) 421-0099
                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -271
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17235 Page 22 of 51




                                 EXHIBIT 4




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -272
Case 2:15-cv-00201-SMJ   ECF No. 385-2   filed 01/28/20   PageID.17236 Page 23 of 51




                   ,17+(&,5&8,7 &28572)7+(&2817<2)67/28,6
                             7:(17<),567-8',&,$/&,5&8,7
                        %()25(7+(+2125$%/(67(9(1+*2/'0$1

               6<'(//'8%/,1HWDO     
                                    
               3ODLQWLIIV       
                                    &DXVH1R6/&&
               YV                     
                                    'LYLVLRQ
               0216$172 &2HWDO
               
               'HIHQGDQW V


                          

                            5(3257(5 675$16&5,37 2)352&((',1*6
                                          92/80(
                                       -81(
                                         6HVVLRQ&
                         &RQWRI&URVV([DPLQDWLRQ RI'U5RVQHU
                          5HSRUWHGE\$OLFLD$&DUWHU535&&5


               )RUWKH3ODLQWLII              )RUWKH'HIHQGDQWV
               $OOHQ6WHZDUW3&               :KLWH :LOOLDPV
               0U$OOHQ6WHZDUW                    0U7KRPDV0*RXWPDQ
               0U6FRWW5)ULHOLQJ
               0U6WHYH%DXJKPDQ-HQVHQ           +XVFK%ODFNZHOO
                                               0V5RE\Q'%XFN
               :LOOLDPV .KHUNKHU             0U$GDP0LOOHU
               0U6WHYHQ-.KHUNKHU




                                              




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -273
     Case 2:15-cv-00201-SMJ                       ECF No. 385-2   filed 01/28/20         PageID.17237 Page 24 of 51
 1              (The following proceedings were held in the         1   that, and I'm trying to give you both a lot of leeway
 2    courtroom outside the presence of the jury.)                  2   because of that. You guys know the case so much better
 3              THE COURT: So, first of all, about this             3   than I do. This case is so much more involved than a
 4    sniping with each other, you guys are all                     4   typical case, maybe not for you guys. I'm not going to
 5    professionals. And you're all good lawyers. And I             5   allow it as a learned treatise.
 6    don't pretend to try and make you like each other or          6             MR. KHERKHER: Yes, sir.
 7    get along with each other, but when we're here in the         7             THE COURT: I'm not saying you can't impeach
 8    courtroom, there just can't be anymore cross-sniping at       8   people with other stuff.
 9    each other. I'm just not going to allow that. I know          9             MR. GOUTMAN: I was just going to suggest,
10    you guys can abide by that. So that's that.                  10   this witness has to catch a plane. Rather than argue a
11              And then the next thing is the book. So I          11   document that won't be in front of the Court until next
12    went over the book and the excerpts that were -- that        12   week or the week after --
13    the plaintiff wants to use, as well as other parts of        13             THE COURT: Would you prefer that, doctor, to
14    the book.                                                    14   rather than -- You have to come back anyway, so...
15              I'm going to find that although the book, I'm      15             DR. ROSNER: It sounds like I'm going to have
16    sure is authoritative for the research base of it, that      16   to come back anyway. I'll figure that out with you,
17    part about what happened in the book, the dates and          17   Judge.
18    all, but it's just -- I'm not going to find that --          18             THE COURT: So, the defense, you think your
19    It's historically correct, I assume, but I'm not going       19   cross, you're not going to get done with him this
20    to allow it to be used to impeach as a learned treatise      20   afternoon?
21    because I read a lot of the book over the lunch hour.        21             MR. MILLER: There's a chance, but I can't
22    It's really a political -- politically stated, whether       22   guarantee it.
23    it's true or not. It could be true. But it's                 23             THE COURT: Okay. Well, we can leave it.
24    politically a statement as opposed to an authoritative,      24             What do you guys want to do? This is off the
25    neutral type source. And let's see the rest of my            25   record.
                                     1363                                                           1365
 1    notes here.                                                   1             (A discussion was held off the record.)
 2              I think it's too opinionated and                    2             (The following proceedings were held in the
 3    argumentative. It could cause speculation in areas by         3   courtroom in the presence of the jury.)
 4    the type of writing that it is, the statements. It can        4             THE COURT: We'll be in session. You may be
 5    cause too much speculation. It doesn't really deal            5   seated. I've been told they're supposed to stop this
 6    specifically with Monsanto. I just think in any case          6   noise completely at 1:20, but who knows if that'll
 7    the prejudice would outweigh the relevance of it, so          7   happen. If it's too loud or if you can't hear
 8    I'm just not going to allow the book.                         8   something, let us know. You have to be able to hear
 9              MR. KHERKHER: Your Honor, we understand your        9   the question and the answer.
10    ruling. I still hope that when the first Exponent            10             And I know after having lunch and this
11    witness comes into play, that you're open minded to          11   comfortable courtroom, it's easy to dose off, so I
12    their 10K and their internal documents because this          12   don't want to see any of that. Just don't close your
13    employer of many, many Monsanto experts has some             13   eyes. I know people always say, I'm just resting my
14    admissions that this jury should be entitled to know         14   eyes. I'm not sleeping. Well, I can't tell if you're
15    what their mission statement and their purpose and           15   resting your eyes or you're not, so just keep them
16    their objective is.                                          16   open, okay?
17              THE COURT: That doesn't mean the book,             17             We're on cross-examination. Mr. Miller.
18    though.                                                      18             MR. MILLER: Your Honor, thank you very much.
19              MR. KHERKHER: I understand that, Your Honor,       19                CONTINUATION OF CROSS-EXAMINATION
20    but it seems like we're just getting shut down on every      20   BY MR. MILLER:
21    aspect to put in bits and pieces. And life is full of        21       Q. Good afternoon, ladies and gentlemen.
22    bits and pieces, and this case is full of bits and           22             Dr. Rosner, we were talking before we took a
23    pieces.                                                      23   lunch break about PCBs being applied in foods. And I
24              THE COURT: You know, I know you guys have put      24   think we established that to your knowledge PCBs were
25    in so much work on this case, and I'm cognizant of           25   not intentionally added to food as an ingredient; is
                                     1364                                                           1366
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude D. ROSNER Expert Testimony -274
     Case 2:15-cv-00201-SMJ                  ECF No. 385-2      filed 01/28/20         PageID.17238 Page 25 of 51
 1    that correct?                                               1   sprays, it says the USDA scientists developed this
 2         A. That's correct.                                     2   technique, correct?
 3         Q. And to your knowledge, doctor, based on your        3        A. That's what that says.
 4    review of the historical record, would you agree that       4        Q. All right. And if you'd refer to the
 5    PCBs were not directly sprayed onto food crops to your      5   remaining portion of the document, there are various
 6    knowledge?                                                  6   so-called recipes that Monsanto, on page 3 refers to
 7         A. Well, again, I've seen it advertised as             7   experimental work and formulations. Do you see that?
 8    insecticide and not on food crops, I guess, no.             8        A. I'm sorry?
 9         Q. During the course of direct examination,            9              MR. MILLER: May I approach the witness,
10    P-0188 was admitted into evidence. I wanted to ask you     10   Your Honor?
11    some questions about this, doctor.                         11              THE COURT: Yes.
12              THE COURT: Adam, your voice is kind of -- Can    12        Q. (By Mr. Miller) I don't know what happened to
13    you all hear him? Your voice kind of drops.                13   the exhibits up here, but it says "Experimental Work
14              MR. MILLER: My voice is dropping, and I'm        14   and Formulations"?
15    about to fall, so...                                       15        A. Yes.
16         Q. (By Mr. Miller) Doctor, can you see the            16        Q. And it refers to Aroclor 5460 formulations as
17    document?                                                  17   used in the USDA experiments, correct?
18         A. Yes. It's a little small, but I can see it.        18        A. That's right.
19         Q. Okay. And just for our recollection, this is       19        Q. And below that, for application as an
20    the March 1961 Monsanto document entitled Monsanto         20   emulsion, the recommendation is, again, 5460; is that
21    Aroclor Resins for Insecticide Formulations; is that       21   correct?
22    right?                                                     22        A. That's what it says therehere, yes.
23         A. That's correct.                                    23        Q. And on the next page, again, for use as
24         Q. And it starts out with how the development         24   pressurized aerosol type sprays, Aroclor 5460 is a
25    came to be that aroclors were suggested as use as a        25   terphenyl and not a PCB, correct, doctor?
                                 1367                                                             1369
 1    pesticide extender; is that correct?                        1        A. Yes. Of course, there's a little bit of PCB
 2         A. That's what I believe, yes.                         2   in it, but basically it's a terphenyl.
 3         Q. Okay. Now, just as we read through this, I          3        Q. By the way, doctor, at this period of time
 4    want you to confirm that Aroclor 5460 is a                  4   would you confirm that it was not known that PCBs, a
 5    polychlorinated terphenyl and not a polychlorinated         5   tiny fraction would be remaining in PCTs?
 6    biphenyl, correct?                                          6        A. That I can't say. I don't know.
 7         A. Yes. In general, that's how it's referred.          7        Q. That was a scientific development that
 8         Q. Okay. And it reads "A Discovery. A simple           8   occurred much later than 1961 as far as you recall?
 9    method of increasing the service life of expensive          9        A. Not that I know of. I just don't know.
10    lindane sprays was developed several years ago by the      10        Q. All right. Doctor, during direct examination
11    U.S. Department of Agriculture scientists at their         11   you were provided, and this was admitted into evidence,
12    Beltsville, Maryland testing station. The technique        12   P-3240. This is an advertisement from 1957 from the
13    was to incorporate Monsanto's Aroclor 5460, a resinous     13   journal Chemical Week, correct?
14    chlorinated terphenyl in the lindane solution."            14        A. That's right.
15              So this indicates that the use of aroclors as    15              MR. MILLER: Can you turn to the second page,
16    a pesticide extender was first developed by the United     16   please, Scott.
17    States Department of Agriculture.                          17        Q. (By Mr. Miller) This, again, refers to
18         A.   Yes.                                             18   Aroclor 5460; is that correct?
19         Q.   All right.                                       19        A. In the top margin it does, yes.
20         A.   Well, this is '61. That I'm not sure of.         20        Q. All right. And these two applications that
21         Q.   All right.                                       21   are depicted photographically, this doesn't indicate
22         A.   I just don't know. I think that it was           22   that these are PCBs, correct, doctor?
23    advertised earlier than that as an extender in other       23        A. It doesn't say either way.
24    materials I've seen. I'm not sure.                         24        Q. And with respect to your testimony concerning
25         Q. All right. Well, with respect to lindane           25   PCBs as a pesticide extender -- Do you need a copy,
                                 1368                                                             1370
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude D. ROSNER Expert Testimony -275
     Case 2:15-cv-00201-SMJ                  ECF No. 385-2      filed 01/28/20         PageID.17239 Page 26 of 51
 1    Steve?                                                      1   determine whether there had been any leaks into food by
 2               MR. JENSEN: I don't.                             2   Therminol FR in heat exchange systems?
 3        A. All I think that we did here was point out           3       A. If you can show me the document to refresh my
 4    that it mentioned the PCBs 1254 for wet surfaces as a       4   memory. I'm not sure if it was a survey or just a
 5    possible use.                                               5   questionnaire.
 6        Q. (By Mr. Miller) As a possible use. So let's          6       Q. Doctor, I'm going to hand you P-0506.
 7    just go back so we can refresh where we are. We're          7              THE COURT: Is that already in evidence?
 8    looking at P-0155. This is the Technical Bulletin from      8              MR. MILLER: I don't believe it is.
 9    December 1960; is that correct?                             9              MS. BUCK: It is.
10        A. Yes.                                                10              MR. MILLER: It is? Do you need another copy,
11        Q. And it's called Aroclor Plasticizers. Will          11   Your Honor?
12    you confirm that for us, please?                           12              THE COURT: No.
13        A. Yes.                                                13       Q. (By Mr. Miller) This is the January 3, 1969
14        Q. And if you turn to page 36, which is 074946,        14   document Therminol FR. FR refers to resistant; is that
15    this is the portion that you've highlighted for the        15   correct?
16    jury; is that correct?                                     16       A. Yes.
17        A. I'm sorry. Could you give me a minute? I'm          17       Q. Okay. Fire resistant then would refer to the
18    sorry.                                                     18   application of Therminol in areas where fire resistance
19        Q. Yes?                                                19   was specifically important, correct?
20        A. Yes.                                                20       A. Yes.
21        Q. Okay. This section reads "Vapor Suppression         21       Q. All right. It reads, "Therminol FR system
22    (For Longer Insecticide Kill-Life)"; is that right?        22   experience and design considerations for food
23        A. That's right.                                       23   applications." And it reads, "We know of two metal
24        Q. And it discusses the use of, again, the             24   failures that allowed Aroclor/Therminol FR to contact
25    Polychlorinated Terphenyl 5460 as the aroclor for use      25   the food product. In both incidents, the cooking oil
                                 1371                                                            1373
 1    as an insecticide extender. There's a little                1   and food product was discarded." I read that
 2    discussion of something else at the bottom, but             2   correctly?
 3    primarily it's regarding 5460; is that correct?             3       A. Yes.
 4        A. Well, this is for hard surfaces, and they say        4       Q. All right. It goes on to read -- I'm going to
 5    at the bottom, "For non-crop insecticide formulations       5   read what wasn't highlighted here. "The contamination
 6    containing chlordane, other resinous aroclor compounds      6   was discovered when the characteristic odor of
 7    1254, 1260, 1262, 4465 and 5442, also nonvolatile and       7   Aroclor/Therminol FR was noticed." That indicates to
 8    sticky or tacky, likewise merit evaluation as               8   you that Therminol FR had a characteristic odor that in
 9    insecticide extenders."                                     9   certain circumstances would alert the user that there
10        Q. Right. Now, would you agree with me,                10   was a possible leak, correct?
11    Dr. Rosner, that this document, and specifically the       11       A. I guess if there was enough of it, correct.
12    portion that you read, doesn't say anything about          12       Q. "These failures were the result of pinhole
13    Monsanto recommending PCBs for use on crops, correct?      13   leaks in the exchanger piping. In one case, cooking
14        A. This is for non-crop insect formulations.           14   oil caused the pinholes to occur in mild steel
15        Q. Thank you. We talked about Therminol this           15   exchanger tubing, where Therminol FR-2 is used to heat
16    morning and various applications in food processes,        16   the cooking oil to approximately 420 degrees Farenheit.
17    correct?                                                   17              "In the second case, Therminol FR-1 leaked
18        A. Yes.                                                18   into a food fryer through a faulty weld site on 304
19        Q. And we talked about the Yusho incident that         19   stainless steel pipe."
20    occurred in Japan involving the Japanese manufacturers     20              For my next act, ladies and gentlemen.
21    of PCBs, correct?                                          21              This indicates that there was some effort
22        A. That's right.                                       22   undertaken by Monsanto to determine how these leaks
23        Q. All right. And after that incident occurred,        23   occurred, correct?
24    you're aware that Monsanto undertook an effort to do an    24       A. It's hardly a survey, I guess. That's all I
25    inventory of the various users of Therminol to             25   was thinking about.
                                 1372                                                            1374
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude D. ROSNER Expert Testimony -276
     Case 2:15-cv-00201-SMJ                 ECF No. 385-2         filed 01/28/20           PageID.17240 Page 27 of 51
 1        Q. Monsanto was trying to learn under what                1   correct?
 2    circumstances these two metal failures allowed                2       A. As I said, you know, I don't generally report
 3    Aroclor/Therminol to leak into oil, correct?                  3   when I break a glass. I just don't report it. I don't
 4        A. Yes.                                                   4   know who would report it.
 5        Q. All right. It goes on to read, "Two                    5       Q.     Doctor, that wasn't the question I asked.
 6    additional failures in Therminol heated food equipment        6       A.     I don't know.
 7    are noted where the heat transfer fluid did not contact       7       Q.     I asked the question, do you know?
 8    the food product or food contacted surfaces. One              8       A.     I do not know.
 9    failure was due to the expansion difference of two            9       Q.     All right. And we're not here to speculate.
10    metals, and the other failure was the result of poor         10       A.     I know. That's what I'm saying. I don't know
11    design, high temperature and low flow. It is also            11   how they got this information. You're asking me about
12    interesting to note that not one failure has been            12   a survey. This is not a survey. That's all.
13    reported on the approximately 192,000 electrically           13       Q. All right.
14    heated stainless steel fry pans containing Therminol         14       A. Some reports.
15    FR-3."                                                       15       Q. But you have seen no document in the hundreds
16               So there are a couple of things being             16   of thousands of pages you have reviewed that indicates
17    discussed here. One is that there have been two              17   that any of these West Bend fryers leaked Therminol
18    instances where Therminol was allowed to contact             18   into food, correct?
19    surfaces, correct, where food was -- food equipment          19       A. I don't know.
20    was -- Well, let me start again.                             20       Q. But you do know that these fry pans had a very
21               It says, "Two additional failures in Therminol    21   small amount of Therminol in a contained box. Is that
22    heated food equipment are noted where the heat transfer      22   your understanding?
23    fluid did not contact the food product or food               23       A. I don't know how they're made.
24    contacted surfaces." So what that's saying is there          24       Q. All right. So we know from this document of
25    was a leak, but it didn't touch food or food surfaces,       25   four instances where Therminol has been reported to
                                  1375                                                              1377
 1    correct?                                                      1   have leaked, and in no instance has food been sold that
 2        A. Yes, in those two additional failures, that's          2   contained Therminol in it as far as this document
 3    what it says.                                                 3   reports, correct?
 4        Q. All right. And in the bottom paragraph, the            4       A. As far as that document reports, yes.
 5    memo refers to the West Bend fry pans that you                5       Q. All right. And it's true, doctor, that you
 6    discussed during direct examination, correct?                 6   know of no instance where food contaminated with
 7        A. I guess.                                               7   Therminol was sold and consumed prior to Monsanto
 8        Q. And with respect to the 192,000 West Bend              8   getting out of that business in 1970; is that correct?
 9    fry pans, there hasn't been a single report that those        9       A. Again, you know, the only instances we have
10    fry pans have leaked, correct?                               10   are the Frito Lay where they reported that they had it
11        A. Right. I'm not --                                     11   in their frying oil and that ostensibly something was
12        Q. That's correct?                                       12   cooked in it, but I have no idea whether it got into
13        A. That's what it says, but you asked me the             13   the food itself.
14    question about whether this was a survey. These are          14       Q. But you have no document whatsoever from the
15    just reports that they're getting in. They have no           15   hundreds of thousands that you have reviewed that
16    idea what broke and what happened elsewhere. Just            16   indicates that Frito Lay sold one potato chip with --
17    don't know.                                                  17   that had been cooked in oil contaminated with
18        Q. Doctor, have you determined by looking at the         18   Therminol, correct?
19    West Bend fry company what their failure rate was with       19       A. No, I have not.
20    respect to these products?                                   20       Q. Nor any other food manufacturer? You have no
21        A. I don't know how you'd ever know if you broke         21   information that any food was sold that had been
22    that in your home. I just have no idea whether it            22   contaminated with Therminol, correct, sir?
23    would be reported or not.                                    23       A. I have no information about that, other than,
24        Q. In any event, you know of no circumstance             24   of course, the Yusho experiment.
25    where one of these West Bend fry pans leaked Therminol,      25       Q. Which occurred in Japan and did not include
                                  1376                                                              1378
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude D. ROSNER Expert Testimony -277
     Case 2:15-cv-00201-SMJ                    ECF No. 385-2    filed 01/28/20          PageID.17241 Page 28 of 51
 1    Monsanto's Therminol, correct?                              1       Q. And some of the information that is contained
 2        A. That's correct.                                      2   in this type of a bulletin would be information about
 3        Q. And, incidentally, there had been no report in       3   the solubility of various aroclors, PCBs?
 4    the United States of an event like Yusho, correct, sir,     4       A. They have various kinds of information, yes.
 5    where people were poisoned with PCBs that had been          5       Q. Various chemical characteristics and
 6    contaminated in rice grain?                                 6   properties of PCBs, correct?
 7        A. No, there's not.                                     7       A. That's right.
 8        Q. You mentioned -- Either you mentioned or             8       Q. And solubility refers to whether or not a
 9    Mr. Jensen mentioned with respect to this Saturday          9   particular material can be dissolved in a solution?
10    Evening Post advertisement that you showed the jury,       10       A. Yes.
11    that paints had been used to paint the interior of         11       Q. For example, if we put sugar in water, that
12    silos. And this morning you talked about various           12   will dissolve, correct?
13    reports in 1970 that interiors of silos had been           13       A. Yes.
14    painted with paint containing PCBs, correct?               14       Q. And when we do that, when we do that, we say
15        A. I believe it was the exterior of silos in that      15   that sugar is soluble in water, correct?
16    advertisement, but I may be wrong.                         16       A. Yes.
17        Q.     Okay. That was a smoke stack, by the way.       17       Q. Now, typically aroclors are not soluble in
18        A.     Oh, was it?                                     18   water. That was one of the huge benefits of aroclor?
19        Q.     Yeah.                                           19       A. That's right.
20        A.     Okay.                                           20       Q. Particularly PCBs, they were not soluble in
21        Q.     All right. So let's talk about the silos.       21   water, correct?
22    Those reports were first received by Monsanto in 1970,     22       A. That's right.
23    correct?                                                   23       Q. Which means when you put them in paint, like
24        A. I believe so.                                       24   the U.S. Navy did, or when industry put them on
25        Q. All right. And those reports in 1970 referred       25   vessels, in chemical plants, they would not dissolve in
                                   1379                                                          1381
 1    to a paint that had Aroclor 1254 in it, correct?            1   water, correct, sir?
 2        A. That's the number I remember also.                   2       A. That's right.
 3        Q. All right. And would you confirm for us that         3       Q. And that was an enormous benefit to the Navy
 4    Monsanto did not manufacture that paint, correct?           4   because you can keep your ships out in the ocean and
 5        A. I was -- Well, again, I don't know the various       5   not have them in a dry dock as frequently, correct?
 6    parts of Monsanto. I think it was probably some other       6       A. I guess so. I suppose it happened.
 7    company that bought it, but I don't really know that.       7       Q. And in a chemical plant it would be important
 8        Q. Doctor, are you familiar with the process in         8   so that you could mix chemicals in vats without those
 9    which silage ferments in silos?                             9   chemical -- without the painted coating on those vats
10        A. No, I'm not.                                        10   being soluble in the material that you mixed, correct?
11        Q. Okay. I want you to assume hypothetically           11       A. I would assume so, yes.
12    that when silage ferments, it produces something called    12       Q. All right. And would you agree with me that
13    acetic acid, all right? Will you assume that for me?       13   in the product bulletins that Monsanto issued in the
14        A. I'll assume anything you want.                14         '50s and '60s, before it was ever understood that
15        Q. Okay. And digging through some documents here 15         somebody had used Aroclor 1254 in silo paint, that
16    with the help of Miss Jeffery, do you recall, sir, that    16   Monsanto reported to its customers in these bulletins
17    Monsanto's bulletins for its PCBs to be used as a          17   that Aroclor 1254 was soluble in acetic acid?
18    plasticizers referred to the solubility of Aroclor 1254    18       A. Again, maybe that's the chart I recall.
19    in acetic acid?                                            19   That's all I remember.
20        A. I remember some line in some chart, but that's      20       Q. This is Defendant's Exhibit D-4045. I'll hand
21    all I remember.                                            21   this to you.
22        Q. And these bulletins as we discussed earlier --      22            MR. JENSEN: May I have a copy?
23    They looked like these. Here's one, Aroclor                23            MR. MILLER: Yes.
24    Plasticizers. This is a Technical Bulletin?                24            Here, Your Honor.
25        A. Yes.                                                25            THE COURT: Thank you.
                                   1380                                                          1382
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude D. ROSNER Expert Testimony -278
     Case 2:15-cv-00201-SMJ                    ECF No. 385-2      filed 01/28/20       PageID.17242 Page 29 of 51
1             Q. (By Mr. Miller) You've seen this document,        1        Q. And Monsanto also issued an environmental
2     sir? You've reviewed, relied on it or considered it in       2   warning just after those reports were received,
3     connection with reaching your opinions in this case?         3   correct, sir?
4             A. Well, I've seen many like it, but I'm not sure    4        A. Yes.
5     if I've seen this specific one. I don't see a date on        5        Q. All right. Now, I'm going to hand you D-4045
6     this.                                                        6   that I think Your Honor just admitted into evidence.
7             Q. This one is dated 1970.                           7   This is the Technical Bulletin from May of 1974,
8             A. 1970. Okay.                                       8   Aroclor Plasticizers, correct?
9                 MR. MILLER: Your Honor, I'd ask for the          9        A. Yes. It looks like it's the same.
10    admission of D-4045.                                        10        Q. And if you would, sir, would you turn to the
11                MR. JENSEN: No objection.                       11   second to last page.
12                THE COURT: 4045 will be received in evidence.   12        A. It says "District Sales Offices"?
13            Q. (By Mr. Miller) My crew is shouting to me.       13        Q. Too far. I'm sorry. There is a paragraph
14    Doctor, I want to show you also P-0155. This, I'm           14   entitled "Environmental Hazards". Previous page. All
15    being told, is already in evidence.                         15   right.
16                MR. MILLER: May I approach, Your Honor?         16            MR. MILLER: All right. Would you blow that
17                THE COURT: Yes.                                 17   up, Mr. Watson.
18            Q. (By Mr. Miller) And, doctor, I don't mean to     18        Q. (By Mr. Miller) Let's read that. Now, this
19    cramp you here. But there is a table very similar to        19   is from May of 1970, correct, sir?
20    the one that we looked at before. It's on page 40,          20        A. Yes.
21    MONS 074950. It will be up on your screen.                  21        Q. "Environmental Hazards. Aroclor 1232,
22            A. Okay. Thanks.                                    22   Aroclor 1242, Aroclor 1248, Aroclor 1254,
23            Q. And, incidentally, doctor, this is a Technical   23   Aroclor 1260, Aroclor 1262, Aroclor 1268, Aroclor 4465
24    Bulletin from December 1960; is that right?                 24   and Montar 1 all contain polychlorinated biphenyls
25            A. That's right.                                    25   (PCB) of various types and in varying amounts. PCB
                                    1383                                                          1385
1             Q. If you look at the Table 8 that we have here      1   residues in small amounts have been found in the
2     entitled "Solubility" -- That's not going to work.           2   environment and some studies have indicated that they
3                 MR. MILLER: Scott, can you zoom in on -- I'm     3   may be harmful to certain forms of animal life.
4     sorry. Table 13. Perfect. No, just the top portion           4   Extreme care should therefore be taken by all users of
5     of it. Thank you.                                            5   PCB containing products to prevent any entry into the
6             Q. (By Mr. Miller) Do you see down at the second     6   environment through spills, leakage, use, disposal,
7     entry, it says, "Acetic Acid"?                               7   vaporization or otherwise. Further, the products in
8             A. Is that the first one or the second one?          8   which PCB materials are used or which are formulated
9             Q. It's the first one under "Acid." It's called      9   using PCB materials as a component, should be given
10    "Acetic Acid".                                              10   careful study to eliminate the possibility that PCB
11            A. Yes.                                             11   might reach the environment as a result of use in a
12            Q. All right. And this table would indicate that    12   given application.
13    Aroclor 1254 is soluble in acetic acid. That's what         13            "Some specific applications where the use of
14    that "S" indicates there?                                   14   PCB should definitely be avoided are in paints and
15            A. Yes.                                             15   sealants for swimming pools, paints and waterproofing
16            Q. All right. Now, there came a time, as you        16   agents in silos and other buildings where food products
17    mentioned earlier, that it was recorded in 1970 that        17   for humans or animals are stored, and as a component of
18    PCBs had been used in silos, and Monsanto undertook         18   any container or wrapping used in the packaging of food
19    some response; is that correct?                             19   products", correct, sir?
20            A. I'm not sure what you're referring to, but I'm   20        A. Yes.
21    sure they did.                                              21        Q. Now, would you agree with me, Dr. Rosner, that
22            Q. Okay. One of the things they did is they         22   in terms of our environmental awareness in the United
23    contacted the people in Ohio and Georgia where these        23   States, that this is the first warning that you have
24    reports had been made, correct?                             24   seen of an environmental hazard using a chemical
25            A. Yes.                                             25   product?
                                    1384                                                          1386
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude D. ROSNER Expert Testimony -279
     Case 2:15-cv-00201-SMJ                   ECF No. 385-2     filed 01/28/20        PageID.17243 Page 30 of 51
 1         A. Well, I mean, chemical products are supposed       1       Q. And the date of this is 1941; is that correct?
 2    to have warnings going back to the '40s. There were        2       A. 1942, I believe.
 3    all sorts of American Standard Association warnings.       3       Q. '42. I apologize. This is a review of
 4    There were all sorts of recommendations from the MCA.      4   abstracts relating to testing that had been done,
 5    There were National Safety Council warnings. There         5   toxicological testing on various compounds, correct?
 6    were lots of warnings.                                     6       A. That's right.
 7         Q. This was the first warning that you are aware      7       Q. And the reason they were put into this
 8    of about an environmental hazard associated with an        8   compendium is because whether or not the test was done
 9    industrial product that was not intended to be sprayed     9   for the purpose of detecting cancer, there were reports
10    on crops, correct, sir?                                   10   in these studies that might reflect that cancers could
11         A. Well, again, I think we all know --               11   be caused by these materials?
12         Q. Is that correct, sir?                             12            THE COURT: I'm sorry. We have to take a
13         A. Not really, no. I mean, if you want me to         13   break for the jury.
14    answer, I can answer that, but it's not really correct.   14            MR. MILLER: Okay.
15         Q. You ever seen a warning like this on              15            THE COURT: Ladies and gentlemen, we will have
16    industrial products not intended to be sprayed on         16   a recess.
17    crops? Is that your testimony?                            17            (The Court duly admonished the jury.)
18         A. Not like this. But I think we all know about      18            THE COURT: We'll be in brief recess.
19    tetraethyl lead, used to be leaded gasoline. And there    19            (A recess was taken.)
20    are always signs on the side of leaded gasoline about     20            THE COURT: Mr. Miller, you may resume your
21    not breathing the material in, about the dangers of       21   cross-examine.
22    lead. These go back to the 1920's. I mean, it's not       22            MR. MILLER: Thank you, Your Honor. I just
23    the only thing.                                           23   wanted the record to reflect that I spilled my coffee
24         Q. This is the first warning you are aware of        24   on the inside of the lectern. I apologize to
25    where a manufacturer of an industrial product put on      25   Your Honor.
                                  1387                                                          1389
 1    a -- in a bulletin like this a warning about the           1       Q. (By Mr. Miller) Dr. Rosner, we were talking
 2    environmental hazards associated with the product,         2   before our break about the Hartwell compendium that's
 3    correct, sir?                                              3   Exhibit 2401. This is one of the documents that you
 4         A. Well, maybe I'm misunderstanding what you mean     4   showed the jury in connection with the standards that
 5    by environmental, but if you're talking about the          5   you proposed with respect to industrial conduct and
 6    dispersal of a toxin into the atmosphere, certainly        6   testing of products, correct?
 7    lead, tetraethyl lead was considered a toxin, and it       7       A. Yes.
 8    was not supposed to be -- it was supposed to be handled    8       Q. All right. Would you confirm for me,
 9    very carefully because it was dangerous.                   9   Dr. Rosner, that nowhere in this document is there a
10         Q. Well, this is a worry about the risks             10   suggestion or requirement stated that all products be
11    associated with material affecting specifically the       11   tested for cancer?
12    environment, and this is the first warning you're aware   12       A. No.
13    of, sir?                                                  13       Q. Incidentally, at the time that this compendium
14         A. No. Again, I'd have to think carefully about      14   was prepared, there were thousands and thousands of
15    that. I can't really answer that, but certainly this      15   products in commerce. Would you agree with that?
16    is a period of greater environmental awareness, and       16       A. Certainly.
17    this would be an example of that.                         17       Q. And thousands and thousands of chemicals in
18         Q. I want to talk to you, doctor, about these        18   commerce at that time?
19    standards that you talked about with the jury             19       A. Yes.
20    yesterday. You talked about this document called the      20       Q. And would you agree with me that the
21    Hartwell compendium. It looks like this, P-2401.          21   compendium only refers to tests being taken on about
22         A. Thank you.                                        22   696 chemicals, correct?
23         Q. This is the Hartwell compendium you spoke         23       A. That's right.
24    about yesterday with the jury?                            24       Q. So there were thousands and thousands of
25         A. Yes.                                              25   chemicals in commerce that had not been tested for
                                  1388                                                          1390
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude D. ROSNER Expert Testimony -280
     Case 2:15-cv-00201-SMJ                     ECF No. 385-2   filed 01/28/20        PageID.17244 Page 31 of 51
 1    cancer; is that right?                                      1   carcinogen.
 2        A. I would assume so, yes.                              2       Q. Well, let's take a step back here.
 3        Q. All right. Now, of the products that --              3   Benzo(a)pyrene was a chemical constituent of soot,
 4    Sorry -- the chemicals that were tested, you referred       4   correct?
 5    specifically to one called thorium dioxide, correct?        5       A. Yes. I accept that, yes.
 6        A.     Did I?                                           6       Q. And soot had been identified for over a
 7        Q.     Yes. You showed the jury this table.             7   hundred years before the Hartwell compendium as causing
 8        A.     Oh, let's see. Oh, I see.                        8   cancers in individuals who worked around it, correct?
 9        Q.     Page -- Let me tell the page.                    9       A. Probably a couple hundred years back.
10        A.     It was an example of.                           10       Q. A couple hundred years. So another compound
11        Q.     Right. PLTEXP034288. It's page 27 of the        11   in the Hartwell compendium are heterocyclic compounds,
12    exhibit, correct?                                          12   correct?
13        A. I'm sorry. Could you just point it out to me        13       A. I would guess so. You tell me.
14    again? I don't know what you're referring to.              14       Q. I just told you. And would you agree with me
15        Q.     Sure. You showed the jury this table?           15   that by 1930 it was well known that these heterocyclic
16        A.     Yes.                                            16   compounds were causing cancers in the workers who
17        Q.     Which if you look on the previous page --       17   worked with them or exposed to these materials?
18        A.     Yes.                                            18       A. I'm sure it was suspected. I'm not sure what
19        Q.     -- it's a continuation of a table for a         19   was known in the workforce.
20    chemical called, at the very top, 29, thorium dioxide.     20       Q. Another group of compounds included in the
21        A. I see.                                              21   Hartwell compendium are aniline dyes, correct?
22        Q. Would you confirm for us that thorium dioxide       22       A. Yes.
23    was a compound that was known to be radioactive?           23       Q. And aniline dyes, would you confirm for us,
24        A. I just don't know. That sounds like it could        24   were also known by the early 1900's and particularly by
25    be. Thorium was.                                           25   1930 to cause cancer in workers who handled those
                                    1391                                                         1393
 1        Q. Thorium was. And in the early part of the            1   aniline dyes, correct?
 2    20th century would you confirm for us that radioactive      2       A. In Germany, yes.
 3    compounds were already known to cause cancers in humans     3       Q. And there are dyes in the Hartwell compendium
 4    who were working with them?                                 4   that were tested called azo dyes, correct?
 5        A. Well, thorium, I'm not sure. Radium certainly        5       A. Again, I take your word for it.
 6    was. I'm not sure about thorium at that point, but          6       Q. And by the 1930's azo dyes were also known to
 7    that makes sense.                                           7   cause bladder cancer in workers who handled azo dyes,
 8        Q. Thank you. Would you also confirm that a             8   correct?
 9    number of compounds for which tests are recorded in the     9       A. That makes sense, but I'm not sure about that.
10    Hartwell index or compendium were chemicals called         10       Q. And another group of compounds tested in the
11    polycyclic compounds?                                      11   Hartwell compendium were a group of chemicals called
12        A. Yeah. I'm sure that's in here.                      12   steroids or steroid derivatives?
13        Q. In fact, there are about 180 different studies      13       A. Again, you're telling me. I don't know what's
14    about polycyclic compounds, correct?                       14   in the compendium.
15        A. I would assume so. I mean, I'd agree with           15       Q. Could you confirm for us that by the 1930's
16    that. I don't have any knowledge. I mean, I don't --       16   these steroid and steroid derivatives were already
17    I never counted them, but I would take your word for       17   known to cause cancers in humans who were exposed to
18    the 180.                                                   18   them frequently?
19        Q. And would you agree with me that polycyclic         19       A. Again, I'm not sure about that.
20    compounds like benzo(a)pyrene back in the 1930's was       20       Q. All right. So we've identified a number of
21    known to cause cancers in workers who were exposed to      21   compounds that were being tested for their
22    that material?                                             22   carcinogenicity that had already been established as
23        A. Well, benzene compounds had been identified,        23   being causes of cancers in humans and workers who
24    benzene containing compounds. Benzene is a structure       24   worked around them, correct, sir?
25    which had long been identified as a potential              25       A. Certainly. I'm sure there were lots of
                                    1392                                                         1394
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude D. ROSNER Expert Testimony -281
     Case 2:15-cv-00201-SMJ                    ECF No. 385-2     filed 01/28/20          PageID.17245 Page 32 of 51
 1    compounds.                                                  1   they have workers who work with PCBs every day who have
 2           Q. Now, would you agree with me, Dr. Rosner, that    2   excess cancers? You haven't seen any such document?
 3    in the 1930's -- through the 1930's there had been no       3        A. No.
 4    reports by Monsanto that its workers who worked in the      4        Q. And you haven't seen any such document about
 5    PCB departments at Anniston or Krummrich had excess         5   Westinghouse or NCR, correct?
 6    cancers?                                                    6        A. No.
 7           A. That was the point. It was being developed at     7        Q. And that's true of the 1960's, correct, sir?
 8    this moment, yes.                                           8        A. That's right. I don't think I saw them in the
 9           Q. I'm sorry. Could you answer my question?          9   1970's or '80s either about Westinghouse or those
10           A. Yes.                                             10   companies.
11           Q. Could you confirm that there was no excess       11        Q. Thank you. Now, let's take a step back about
12    reporting?                                                 12   the Hartwell compendium. Would you agree with me,
13           A. Again, I don't know that for a fact, but I       13   doctor, that there isn't a section in this compendium
14    wouldn't expect it to.                                     14   that says, here's the specific method you should use to
15           Q. And in companies like General Electric and       15   test your product for cancer?
16    Westinghouse and NCR and other companies that were         16        A. No. These are all just searching for
17    exposing workers to PCBs day in and day out, there         17   literature.
18    weren't reports in the 1930's that their workers were      18        Q. And you haven't seen any document or any
19    contracting excess cancers, correct?                       19   portion of this document that says here are the number
20           A. I don't know that anyone looked for it, so I     20   of species that you need to use in order to test for
21    don't know.                                                21   cancer, correct?
22           Q. And that's true in the 1940's, correct, that     22        A. No. Some were individual rats. Some were
23    there hadn't been reports by the end of the 1940's that    23   mice. Some were one animal. Some were observational
24    workers handling and using PCBs day in and day out at      24   reports. It's a wide variety of materials.
25    their work were experiencing excess cancers, correct,      25        Q. The Hartwell compendium doesn't tell you how
                                   1395                                                           1397
 1    sir?                                                        1   long to conduct such a test, correct?
 2           A. Not that I recall.                                2        A. No. Just at least a month.
 3           Q. And that's true for the 1950's. PCB workers       3        Q. At least a month. Thank you. Does the
 4    at Monsanto, Sauget and Krummrich -- I'm sorry --           4   Hartwell compendium say anything about whether cancer
 5    Sauget and Anniston and GE workers and Westinghouse         5   testing was a standard in the industry in the 1940's?
 6    workers, they weren't reporting excess cancers among        6        A. No. Just that it was being done.
 7    their workers, correct?                                     7        Q. I want to turn your attention to another
 8           A. Well, again, I really don't know what their       8   document that you relied on for the proposition that
 9    reporting system was. All I can say is that Monsanto        9   there were standards for testing. This one is P-1126
10    kept this informal list of people who were developing      10   from 1942.
11    cancers all over the place. So I don't know if they        11        A. I don't think I said standards for testing. I
12    ever figured out if they were excess or not. I don't       12   said there are standards for good behavior.
13    think they were. It was a very informal list.              13        Q. Okay. Well, let's evaluate some. So this is
14           Q. Have you heard or seen any documents in the      14   a document published in the Industrial Hygiene
15    hundreds of thousands that you have reviewed that          15   Foundation of America -- What did you call it? A
16    suggests that General Electric was reporting to            16   proceedings from the Seventh Annual Meeting of Members?
17    Monsanto that its capacitor manufacturing workers who      17        A. It's the report, the Industrial Hygiene
18    worked day in and day out in PCBs up to their elbows       18   Foundation of America, Seventh Annual Meeting of
19    had excess cancers?                                        19   Members.
20           A. I don't know about your depiction of how they    20        Q. And this was written by a
21    worked with them. Monsanto, I don't know -- I assume.      21   Dr. Francis R. Holden; is that correct?
22    I have no idea whether there was any reporting system      22        A. That's right.
23    at all.                                                    23        Q. Would you confirm for me that there is no
24           Q. You haven't seen any report, any document that   24   mention in this document that long-term cancer tests
25    says General Electric is reporting to Monsanto that        25   were the standard in the industry?
                                   1396                                                           1398
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude D. ROSNER Expert Testimony -282
     Case 2:15-cv-00201-SMJ                    ECF No. 385-2    filed 01/28/20          PageID.17246 Page 33 of 51
 1         A. No.                                                1   decisions about what it had to do. It was supposed to
 2         Q. Do the words "cancer" or "chronic" even appear     2   look for dangers of its product. That's what it was
 3    in this document?                                          3   supposed to do. If it was appropriate to do long-term
 4         A. No.                                                4   testing, that's what they should be doing. That's what
 5         Q. It did say -- I think you mentioned that it        5   the standard was.
 6    said every new chemical or product should be               6       Q. Dr. Rosner, on December 13, 2011, your
 7    investigated as to its toxicity before it is prepared      7   deposition was taken in connection with these matters;
 8    in large amounts to be released in public, correct?        8   is that correct?
 9         A.    That's right.                                   9       A.     2011?
10         Q.    All right. This was 1942; is that right?       10       Q.     Yes.
11         A.    Yes, I believe it was.                         11       A.     I guess so, yes.
12         Q.    And PCBs had been marketed by Monsanto and     12       Q.     I'd like to refer you, doctor, to page 138,
13    used by General Electric and Westinghouse for 12 years    13   lines 18 to 24. This is a deposition that you sat in.
14    at the time, correct, or more?                            14   You gave testimony under oath that day; is that
15         A. Well, it was created in 1930, and I don't know    15   correct?
16    how heavily marketed it was.                              16       A. Oh, certainly.
17         Q. And you know that during the 1930's -- And        17       Q. The same oath that was administered to you by
18    we'll talk about this in a little bit -- there were       18   our court reporter this morning, correct?
19    toxicity testing undertaken by Monsanto of PCBs and       19       A. That's right.
20    other compounds?                                          20       Q. And you were asked the following question:
21         A. Well, that's the Drinker studies that you're      21   "QUESTION: You cannot say one way or another whether
22    referring to?                                             22   it was common practice for chemical companies to do
23         Q. Yes.                                              23   long-term, chronic animal tests prior to 1970?" And
24         A. Yes.                                              24   your answer was, "I cannot say one way or the other
25         Q. All right. You also mentioned a document by       25   because I have not studied the entire world of chemical
                                   1399                                                            1401
 1    Hueper.                                                    1   industry"; is that correct? That was the testimony you
 2         A. Wilhelm Hueper.                                    2   gave under oath that day, correct, sir?
 3         Q. Dr. Hueper was a gentleman that came over to       3       A. That's what I just said. I talked to you
 4    the United States and worked at DuPont; is that            4   about the chemicals I know.
 5    correct?                                                   5       Q. Doctor, there's no question on the floor.
 6         A. Originally, yes.                                   6              And, doctor, would you confirm for me that you
 7         Q. And did he work at a laboratory called the         7   have no document that you can show this jury today that
 8    Haskell Laboratories?                                      8   you brought with you or that you found in the last
 9         A. Yes.                                               9   eight years looking at materials relating to this
10         Q. And that was a laboratory that was operated by    10   matter, you have no document that says cancer testing
11    DuPont; is that right?                                    11   was the standard in the industry in the 1930's, '40s,
12         A. That's right.                                     12   '50s or '60s, correct, sir?
13         Q. Now, the document you showed the jury, this       13       A. I never said that. No, I don't.
14    Hueper document, would you confirm for us that it, too,   14       Q. You gave testimony in May of 2015; is that
15    says nothing about a standard for doing long-term         15   correct?
16    cancer tests, correct?                                    16       A. I have given testimony in every year since
17         A. No. Again, it says that this is a problem we      17   2008.
18    have to be following and watching, and it's about         18       Q. Specifically on May 14, 2015 you gave
19    occupational tumors. It's a compendium of about           19   testimony in a proceeding; is that correct, sir?
20    700 pages.                                                20       A. Yes.
21         Q. Doctor, would you agree with me that prior to     21       Q. Would you turn to, in that proceeding, the
22    1970 you can't say one way or the other whether it was    22   transcript there, page 260.
23    actually common practice for chemical companies to do     23              MR. JENSEN: What's the page and line? Did
24    long-term, chronic animal tests?                          24   you say?
25         A. Again, I think each company made its own          25              MR. MILLER: I'm getting there. Sorry.
                                   1400                                                            1402
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude D. ROSNER Expert Testimony -283
     Case 2:15-cv-00201-SMJ                 ECF No. 385-2       filed 01/28/20        PageID.17247 Page 34 of 51
1               MR. JENSEN: Your Honor, I have an objection.     1       Q. Let's talk about -- We're going to get to the
2     I don't think this is proper impeachment. There's not      2   Drinker study. So let's talk about the Drinker study.
3     been a prior inconsistent statement.                       3            In the Drinker study in 1937,
4               MR. MILLER: Why don't I ask the question         4   Dr. Cecil Drinker from Harvard conducted toxicological
5     again?                                                     5   tests using animals, exposing them to compounds that
6               THE COURT: All right.                            6   included PCBs and chlorinated naphthalenes, correct?
7         Q. (By Mr. Miller) So you don't have a document        7       A. Yes, I believe so.
8     that says long-term cancer testing was the standard in     8       Q. All right. And the doses that were
9     the industry from the 1930's, correct?                     9   administered to the laboratory animals were very high.
10        A. I'm sorry. Where are you?                          10   Would you agree with that?
11        Q. I'm on page 260, line 11. Your answer is on        11       A. They were more than you would normally get.
12    lines 14 and 15.                                          12   Of course, they're high, yes. You need to have a
13        A. Okay. That's right. Okay. Yes.                     13   response in a very short period of time.
14        Q. Okay. We don't have a document in the 1940's       14       Q. In fact, doctor, those tests exposed the
15    that says cancer testing was the standard in the          15   laboratory animals to doses of PCBs and naphthalenes
16    industry, correct?                                        16   tens of thousands to hundreds of thousands of times
17        A. That's right. No, I don't believe so.              17   higher than average daily human intake. Would you
18        Q. All right. And we don't have one document          18   agree with that?
19    from the 1950's that says cancer testing was the          19       A. I would hope so, yes.
20    standard in the industry, correct?                        20       Q. All right. And the reason why very high doses
21        A. That's right. Again, that's what I've been         21   in these studies are used is because you want to see a
22    saying.                                                   22   response, and so giving a low dose might not result in
23        Q. And we don't have one document from the '60s       23   a response. You want to see a result, so you give a
24    that says the standard in the industry was to test for    24   very high dose, correct?
25    cancer, correct, sir?                                     25       A. That's why you give different levels of doses
                                 1403                                                           1405
1         A. I think that's what I've been answering all         1   and different time lengths, and that's why you try to
2     along here.                                                2   design a study that will detect some change at some
3               THE COURT: I think he did testify to that.       3   level, so you get a sense of whether or not this is a
4     That's what your objection was.                            4   material that can cause change biologically.
5               MR. MILLER: Thank you, Judge.                    5       Q. Not only whether you can determine whether the
6         Q. (By Mr. Miller) Now, doctor, I want to refer        6   material causes change biologically, but at what dose
7     back to some of these early tests that Monsanto did.       7   those biological changes occur, correct?
8     And you understand that during the course of the period    8       A. Well, at what dose for that animal, for what
9     of time that we've been talking about from the 1930's      9   period of time. I mean they're not going to substitute
10    through the late 1970's Monsanto conducted over 300       10   the amount for the length of time. You can't keep an
11    toxicological tests of PCBs, correct?                     11   animal alive for 40 years and watch them at low doses.
12        A.    I believe short-term tests, yes.                12   You give them a large amount in -- a relatively large
13        Q.    But 300 of them?                                13   amount for a short period of time because the animal
14        A.    Yes.                                            14   only lives, at most, for two years.
15        Q.    All right. Now, when we talk about these        15            So you have to kind of compensate for the fact
16    early cancer tests or any toxicological tests, even       16   that the animal will not live for a long time for them
17    those that are done in modern times today, very high      17   to develop long-term cancers or whatever, by giving
18    doses of the chemical are used in the assay, correct?     18   them high doses in hoping of finding some sort of
19    And the assay's the test?                                 19   physiological change in a short period of time, and
20        A. Again, it depends on the model, the design         20   what that will be is the question.
21    they're using in developing the test. There are some      21       Q. Right. And one of the purposes of these
22    who do get very high doses, but depending upon the        22   tests, including Dr Drinker's test, was to determine at
23    model, you might have low dose, middle dose, high dose.   23   what dose workers could work safely with this material
24    There are all sorts of models that are being used for     24   and at what dose over that level dangerous levels could
25    epidemiological studies.                                  25   arise, correct, sir?
                                 1404                                                           1406
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude D. ROSNER Expert Testimony -284
     Case 2:15-cv-00201-SMJ                    ECF No. 385-2       filed 01/28/20        PageID.17248 Page 35 of 51
 1           A. They were hoping to establish a safe level of       1   one down talks about PCBs.
 2    exposure, yes.                                                2       A. Well, so does the first one. The first
 3           Q. All right. Now, let's take a step back.             3   paragraph also talks about PCBs.
 4    Doctor, I want to hand you D-4186.                            4       Q. Okay. All right.
 5                THE COURT: It's already in evidence, right,       5             MR. MILLER: Go back to the first paragraph,
 6    the Smyth article?                                            6   please.
 7                MR. MILLER: Yes.                                  7       A. No.
 8           Q. (By Mr. Miller) Doctor, and just for our            8             MR. MILLER: Sorry, Scott. Bottom left.
 9    recollection, this is a report of a study by                  9   There you go.
10    Dr. Henry Field Smyth, M.D., Ph.D., from the University      10       Q. (By Mr. Miller) Two chlorodiphenyl
11    of Pennsylvania, correct?                                    11   preparations, C11H. Do you know what that is?
12           A. At that point he was an assistant professor,       12       A.    H9Cl, I guess that is.
13    yes.                                                         13       Q.    Okay. And that's a polychlorinated biphenyl?
14           Q. And the date of -- I'm sorry. Did you finish       14       A.    No. The second one is.
15    your answer?                                                 15       Q.    The first one is called monochlorodiphenyl?
16           A.   Yes.                                             16       A.    I'm sorry. These are mono. Yes, you put two
17           Q.   And the date of the study is 1931, correct?      17   of them together, it would be bichlorinated.
18           A.   Yes.                                             18       Q. So it's a monochlorbiphenyl were tested, and
19           Q.   And Dr. Smyth was conducting animal studies on   19   both proved slightly toxic. Slightly, correct?
20    various compounds. Would you agree with that?                20       A. Yes.
21           A. Yes.                                               21       Q. All right. "The 2-chloro compound killed in
22           Q. All right. And he was exposing animals to a        22   from -- The next paragraph -- "20 to 40 hours in a dose
23    variety of compounds, mostly benzene containing              23   of 2.5 grams per kilo, with mild convulsions. And the
24    compounds; is that correct?                                  24   4-chloro compound killed in 40 hours in a dose of
25           A. Sort of a wide variety, a wide range of            25   3.5 grams per kilo, with no convulsions. Both were fed
                                  1407                                                             1409
 1    compounds, some of which we may have considerable             1   in pastes as they were apparently insoluble. Here the
 2    information, but others that we don't know. That's all        2   position of the chlorine atom seemed to govern the
 3    I can tell you about it.                                      3   degree of toxicity." All right?
 4           Q. One of the compounds administered to the            4       A. Yes.
 5    laboratory animals in the study was polychlorinated           5       Q. The next paragraph actually refers to, doctor,
 6    biphenyls, correct?                                           6   polychlorinated diphenyls. And in this paper it's
 7           A. Yes.                                                7   referred to as polychlorodiphenyls, correct? Those are
 8           Q. And the doses that Dr. Smyth administered to        8   PCBs, correct?
 9    the laboratory animals in connection with this study          9       A. Well, all I can say is you're playing with
10    were enormous. Would you agree with that?                    10   words. The fact is they're -- PCBs are often referred
11           A. Well, if you'd point me where he says              11   to as chlorinated diphenyls in other documents that
12    enormous, but they obviously had to be high from what        12   you've shown me and that we've used. So we're talking
13    you would normally -- At that point you wouldn't             13   about one chlorinated diphenyl. And in this case over
14    normally come in contact with this material, so              14   here, one 4-chlorinated compound, which would be a
15    whatever it would be, it would be high.                      15   polychlorinated version of that.
16           Q. Well, as a matter of fact, doctor, Dr. Smyth       16             This second group is about two
17    fed these animals the equivalent of four grams per           17   polychlorinated diphenyls, the definite composition of
18    kilogram, correct?                                           18   which were undecided, proved nontoxic. So they don't
19           A. That's right.                                      19   know what those were. These above them, they do know,
20           Q. So if you turn to page 93, it's got 5078 at        20   and those caused convulsions.
21    the bottom. You go to the right -- Well, down at the         21       Q. These two polychlorinated diphenyls -- I'm
22    bottom left it refers to diphenyls and diphenyl              22   sorry -- polychlorodiphenyls, the definite compositions
23    derivatives, correct, on this section?                       23   of which were undetermined, proved nontoxic in doses of
24           A. Yes.                                               24   4 grams per kilogram, correct?
25           Q. Okay. Go to the next paragraph. The second         25       A. That's right.
                                  1408                                                             1410
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude D. ROSNER Expert Testimony -285
     Case 2:15-cv-00201-SMJ                ECF No. 385-2        filed 01/28/20          PageID.17249 Page 36 of 51
 1        Q. Four grams per kilogram would be the                1   Dr. Flinn here as dermatitis, correct?
 2    equivalent for you and me of over a cup of PCBs,           2         A. Yes.
 3    correct?                                                   3         Q. And what we know that to be is a condition
 4        A. I guess if you multiplied your weight by            4   called chloracne?
 5    4 grams per kilo, yes.                                     5         A. That's right.
 6        Q. All right. So that is about feeding these           6         Q. Now, Swann went to Dr. Flinn because at the
 7    animals a cup of PCBs, and in that case they proved        7   time he was a rather prominent figure in occupational
 8    nontoxic, correct?                                         8   health, correct?
 9        A. In that case, yes.                                  9         A. He was -- He had been known for lead research
10        Q. So Dr. Smyth is reporting to the scientific        10   previously, and now he was working on this, yes.
11    community that these two polychlorodiphenyls can be fed   11         Q. But he was at some -- I don't know. What was
12    to these laboratory animals the equivalent of a cup of    12   the institution called? Columbia University?
13    PCBs, and they would appear, at least in his test, to     13         A. That's right.
14    be nontoxic, correct, sir?                                14         Q. No slouch, since you're a professor there
15        A. Yes. The definite composition of which was         15   yourself?
16    undecided. That's what was distinguishing, what he        16         A. That's right.
17    says in this section which is called "Diphenyl and        17         Q. Swann at the time went to one of the foremost
18    Diphenyl Derivatives." That's what he's                   18   scientists from one of the most premier institutions in
19    distinguishing.                                           19   the world to learn about what was causing their workers
20        Q. You've also referred in your testimony to a        20   to have this dermatitis, correct?
21    May 25, 1934 report of Dr. Frederick Flinn of patch       21         A. Yes.
22    tests made on natural -- material received from           22         Q. All right. And Dr. Flinn conducted what are
23    Swann Research, Incorporated, correct?                    23   called patch tests, correct?
24        A. Yes.                                               24         A. That's right.
25        Q. And the object of the investigation undertaken     25         Q. And describe for the jury what a patch test
                                   1411                                                          1413
 1    by Dr. Flinn was to determine what the cause of various    1   is.
 2    dermatological conditions were that Swann was              2         A. Well, basically it's taking a material and
 3    experiencing at that time?                                 3   putting it on the skin, on the shaved part of the skin
 4        A. That was part of it, yes.                           4   of a rabbit and taking it off after a short period of
 5        Q. Well, he refers to a condition called               5   time and seeing whether there's any reaction on the
 6    chloracne, correct?                                        6   skin.
 7        A. Right. He says, "The object of this                 7         Q. Dr. Flinn used large white rabbits, correct?
 8    investigation was to determine whether or not the          8         A. That's right.
 9    various chlorinated diphenyl compounds" -- Again, it's     9         Q. And he conducted these tests for the purpose
10    the same term they used in the previous document,         10   of determining if he could find out what was the cause
11    chlorinated diphenyls -- "compounds submitted or some     11   of this chloracne, right?
12    impurities contained therein might be the causative       12         A. That's right.
13    agent producing the dermatitis which had developed        13         Q. And he --
14    among some of the workmen in the plant." That's what      14             MR. MILLER: Scott, could you please go to the
15    the objective is.                                         15   second page.
16        Q. So, again, Swann was the predecessor of            16         Q. (By Mr. Miller) This lists, does it not, the
17    Monsanto?                                                 17   various tests, and it goes on for a couple of pages,
18        A.     Yes.                                           18   that Dr. Flinn conducted?
19        Q.     Swann was in Anniston, Alabama?                19         A. Yes.
20        A.     Yes.                                           20         Q. He used various substances and he used various
21        Q.     Anniston, Alabama is where Monsanto first      21   mixtures of substances to try to determine what was the
22    started making PCBs, correct?                             22   specific cause of the chloracne that was arising in the
23        A. Yes.                                               23   workers that were working in the PCB department at
24        Q. And in the 1930's, very early on, they had an      24   Swann?
25    outbreak of a dermatological condition described by       25         A. Yes.
                                   1412                                                          1414
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude D. ROSNER Expert Testimony -286
     Case 2:15-cv-00201-SMJ                   ECF No. 385-2       filed 01/28/20          PageID.17250 Page 37 of 51
 1        Q. And he reached conclusions, did he not?                1              In any event, he's saying it's the styrene
 2        A. Yes.                                                   2   impurity in your material that's causing your workers
 3        Q. Would you turn to the last page. He writes in          3   to have chloracne; is that right?
 4    the second paragraph there, "One cannot feel that any         4       A. He believes that. He feels that.
 5    styrene compound which may be found to be present as an       5       Q. He was a toxicologist, preeminent, at Columbia
 6    impurity is the cause of your trouble." What he's             6   University in the 1930's?
 7    referring to here is that at the time benzene was a           7       A. Uh-huh.
 8    primary compound used in the preparation of chlorinated       8       Q. A guy that you would want to go to if you had
 9    biphenyl, correct?                                            9   an occupational dermatologic problem at that time,
10        A. I guess so, yes.                                      10   correct?
11        Q. And at the time Swann was receiving its               11       A. If you wanted to know about 24-, 48-hour patch
12    benzene supply that was contaminated with styrene. And       12   tests, yes.
13    Dr. Flinn is reporting that it is the styrene                13       Q. Did you see anywhere where Dr. Flinn
14    contaminant in the PCBs or in the benzene that is            14   recommended that Swann or, later, Monsanto, do any
15    causing these workers to develop their chloracne,            15   other kind of test?
16    correct?                                                     16       A. No.
17        A. That's one line. You could read the first             17       Q. You're familiar with a paper by Drs. Flinn and
18    paragraph as well.                                           18   Jarvik. It's here, D-5848, Action of Certain
19        Q. Sure. Let's read it all.                              19   Chlorinated Naphthalenes on the Liver?
20               MR. MILLER: Scott, would you blow up the          20       A. Yes.
21    first paragraph. Make it a little bigger, please.            21              THE COURT: Is it in evidence?
22        Q. (By Mr. Miller) "One is impressed with the            22              MR. JENSEN: It's in evidence as a plaintiff's
23    fact that each of the aroclors giving a positive             23   exhibit, I believe, Your Honor.
24    reaction were of a fluid nature. Attempts were made to       24       Q. (By Mr. Miller) Okay. And the date of this
25    expose the animals to vapors, but observations made us       25   document is 1936; is that right?
                                  1415                                                              1417
 1    conclude that the only difference was that the animal         1       A. Again, I'm not sure. I believe that's right.
 2    would be exposed to the hot material, and it was well         2       Q. All right. And Drs. Flinn and Jarvik are also
 3    known that the reaction where such an exposure is given       3   at the Columbia University, correct?
 4    is more severe."                                              4       A. Yes.
 5               So he says we're not going to be exposing them     5       Q. And they report that three cases of yellow
 6    to the vapors because there might be a problem, so            6   atrophy of the liver have occurred in each of three
 7    we're not going to figure out what the cause of this          7   widely separated plants and under different management
 8    chloracne is.                                                 8   within a year or two.
 9        A.     Right.                                             9              Let's stop right here. What he's referring to
10        Q.     Let's use the patch test, right?                  10   in terms of these plants are plants owned and operated
11        A.     Yes.                                              11   by a company called Halowax, correct?
12        Q.     But then he goes on. "One cannot feel" --         12       A. I believe so.
13    "One cannot but feel that any styrene compound which         13       Q. All right. And Halowax was a company that was
14    may be found to be present as an impurity is the cause       14   manufacturing at the time wire coatings; is that right?
15    of your trouble. I was rather surprised that more of         15       A. Yes.
16    the compound submitted did not show or give reaction         16       Q. And the wire coatings that they were
17    with the skin. It has been shown in some                     17   manufacturing were coatings that prevented wires from
18    investigations that chlorine did not produce a               18   overheating and causing fires, correct?
19    dermatitis when metal like" --                               19       A. That's what I assume.
20               THE COURT: "Metallic."                            20       Q. All right. And they were using a chemical
21        Q. (By Mr. Miller) -- "metallic" -- Thank you,           21   called naphthalenes, correct?
22    Your Honor -- "electrodes were used, but did if the          22       A.     That's right.
23    metallic electrodes were replaced by carbon electrodes.      23       Q.     Polychlorinated naphthalenes, right?
24    The theory was advanced that some organic chlorine           24       A.     That's right.
25    compounds were produced in the latter case."                 25       Q.     And they were also using PCBs in their
                                  1416                                                              1418
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude D. ROSNER Expert Testimony -287
     Case 2:15-cv-00201-SMJ                   ECF No. 385-2    filed 01/28/20         PageID.17251 Page 38 of 51
 1    facilities, correct?                                       1        A. Yes.
 2         A. I would assume so. He doesn't mention PCBs in      2        Q. So Drs. Flinn and Jarvik are saying, this,
 3    this report. This is about naphthalenes, but I assume      3   with the history of the industrial cases, points to its
 4    there were PCBs around there.                              4   being -- chlorinated naphthalenes being a possible
 5         Q. In any event, Drs. Flinn and Jarvik evaluated      5   cause in these factory cases. No other materials used
 6    three cases of individuals who had a condition called      6   in the factory was found to produce a lesion", correct?
 7    yellow atrophy of the liver, correct?                      7        A. That's what it says.
 8         A. Yes.                                               8        Q. All right. Doctor, I want to hand you D-4574.
 9         Q. Would you confirm for us that yellow atrophy       9   You're certainly familiar with this paper. It is
10    of the liver, at least as you understand it from a        10   written by Dr. Cecil Drinker, Madeleine Warren,
11    position of historical -- history of science and          11   Granville Bennett. It's dated September 1937?
12    medicine, that that is not cancer?                        12        A. Yes.
13         A. It's a -- It's what it says. It's atrophy of      13              MR. MILLER: Your Honor, this has previously
14    the liver. It's not cancer.                               14   been published as Plaintiff's 11-A.
15         Q. It's not cancer.                                  15              THE COURT: All right. Thank you.
16         A. As it's defined here.                             16        Q. (By Mr. Miller) This is the Drinker paper
17         Q. And these two researchers conducted               17   first published in 1937 that we've talked about -- you
18    evaluations of various chlorinated naphthalenes to        18   talked about yesterday with plaintiffs counsel and we
19    determine what the cause of the yellow atrophy was        19   mentioned a few minutes ago; is that right?
20    among these workers; is that correct?                     20        A. Yes.
21         A. That's right.                                     21        Q. And this was published in the Journal of
22         Q. And they did animal experience -- experiments,    22   Industrial Hygiene and Toxicology, correct?
23    correct?                                                  23        A. That's right.
24         A. Yes.                                           24           Q. And at the time in 1937 this was a brand new
25         Q. And these experiments dosed these animals with 25 industrial hygiene journal?
                                    1419                                                        1421
 1    very, very high levels of chlorinated naphthalenes; is     1        A. Well, it started in 1930 or thereabouts, '29
 2    that right?                                                2   or '30.
 3         A. Again, I'm sure they must have to get results      3        Q. All right. It was in its infancy.
 4    in a short period of time.                                 4   Drs. Drinker -- And was it his brother, another
 5         Q. In fact, they injected these rabbits with the      5   Drinker?
 6    naphthalenes?                                              6        A. Phillip, yes.
 7         A. Yes.                                               7        Q. And Phillip Drinker started this journal; is
 8         Q. And they concluded, did they not, that the         8   that right?
 9    substance responsible for the yellow atrophy of the        9        A. Yes. That's essentially -- They're the
10    liver among the three workers who suffered from it at     10   editors, first editors.
11    Halowax was chlorinated naphthalenes. It doesn't          11        Q. And this became the premier journal of
12    mention PCBs at all, correct?                             12   industrial hygiene and toxicology in the country during
13         A. It doesn't mention PCBs. It's a paper about       13   that era?
14    naphthalenes.                                             14        A. It certainly was a major journal, yes.
15         Q. Turn to page 120, last page. These test           15        Q. All right. Drs. Drinker, Warren and Bennett
16    reports from the evidence obtained from 30 rabbits all    16   were hired by the Halowax company, correct?
17    show the same pathological picture. We feel that          17        A. Yes.
18    certain chlorinated naphthalenes or impurities            18        Q. They were hired to follow up on the work by
19    contained within them are capable of producing yellow     19   the researchers whose paper we just reviewed, Flinn and
20    atrophy of the liver in the rabbits, correct?             20   Jarvik; is that right?
21         A. That's right.                                     21        A. And, again, I'm not sure of the origins of it,
22         Q. This, with the history of the industrial          22   but certainly they had a long-term interest in it, and
23    cases, points to its being a possible etiologic agent     23   this was another paper that -- or another group they
24    in the factory cases. And etiology refers to cause,       24   asked to investigate it.
25    correct?                                                  25        Q. You need to keep your voice up.
                                    1420                                                        1422
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude D. ROSNER Expert Testimony -288
     Case 2:15-cv-00201-SMJ             ECF No. 385-2           filed 01/28/20     PageID.17252 Page 39 of 51
 1        A. I'm sorry. This was another group they asked        1   injecting naphthalenes or PCBs into white rabbits, but
 2    to investigate it. I'm not sure of the origins of how      2   by exposing them to vapor, correct?
 3    they got to them.                                          3        A. I think it was both ingestion and vapor.
 4         Q. Let's talk about Dr. Drinker. He started this      4        Q. It was both ingestion and vapor. Let's talk
 5    journal. It became the premier journal of industrial       5   about the first test. The first test involved vapors;
 6    hygiene and toxicology in the 1930's and '40s. And he      6   is that correct?
 7    was a rather significant figure in the field of            7        A. Well, I'm not sure it was the first test, but
 8    industrial hygiene and physiology, correct?                8   certainly vapors were a part of the study.
 9         A. Yes.                                               9        Q. Now, one of the interesting aspects of this
10         Q. In fact, he was --                                10   paper is that Drs. Drinker, et cetera described the
11             MR. MILLER: If you could blow that up, Scott.    11   methods that they used in order to expose the animals
12         Q. (By Mr. Miller) He was at the Department of       12   to the vapors of the materials they were exposing them
13    Physiology, Harvard School of Public Health and the       13   to, correct?
14    Department of Pathology at the Harvard Medical School     14        A. That's right.
15    in Boston, Massachusetts?                                 15        Q. And they go through the trouble of explaining
16         A. Yes.                                              16   that they had to heat these materials up to very, very
17         Q. And you would agree with me, doctor, that if      17   high temperatures just to get the vapors at a
18    you had a problem in your work force involving a          18   sufficient concentration to expose the animals for the
19    potential -- a potential exposure issue, this is the      19   purpose of the test?
20    guy, this is the group that you would want to go to for   20        A. That's right.
21    advice?                                                   21        Q. And the reason they had to do that is because
22         A. Well, it's certainly a very, very, very           22   these materials don't readily volatilize, correct,
23    respectable group, and I always like to go to them for    23   doctor?
24    any kind of advice.                                       24        A. I believe that they're pretty stable. I
25         Q. He was well known. He was well recognized.        25   believe that they -- I've since seen information that
                                 1423                                                           1425
 1    He was considered an authoritative figure in the field     1   they may volatilize very, very slowly. I just can't
 2    of occupational health and toxicology at the time?         2   really answer that very specifically. I think that,
 3         A. Yes.                                               3   you know, in general you have to heat them pretty high
 4         Q. And he was dean of the -- although it doesn't      4   to get any kind of significant volatilization.
 5    say there, dean of the Harvard School of Public Health?    5        Q. Let's talk about volatility. Volatility is a
 6         A. That's correct.                                    6   very simple concept that expresses the degree to which
 7         Q. And would you agree with me that this journal,     7   a substance like a liquid is going to evaporate,
 8    this Journal of Industrial Hygiene and Toxicology          8   correct?
 9    was, as it was becoming the premier journal, widely        9        A. Well, evaporate or go into the air.
10    read by industrial, medical officers and directors in     10        Q. Go into the air. Okay. That's an even
11    major companies around the country?                       11   simpler term. For example, alcohol or acetone goes
12         A. I would assume that it was widely read by         12   into the air very, very rapidly, correct?
13    toxicologists and people who were in charge of medical    13        A. That's right.
14    issues at various corporations. I'm not sure that the     14        Q. We call that rapid volatilization, correct?
15    executives read it or not or depended upon their          15        A. Some people do.
16    medical personnel to get this information, but            16        Q. Water will volatilize. If I have a cup of
17    certainly it was a widely distributed journal.            17   water about this size, open up the top, in about a day
18         Q. And, again, Drs. Drinker, Warren and Bennett      18   or so, maybe two, the water is going to completely
19    were looking at the issue of yellow atrophy of the        19   evaporate, correct?
20    liver in these Halowax workers, correct?                  20        A. Yes.
21         A. That's right.                                     21        Q. If I have an Aroclor 1242, 1254, 1268, 1262,
22         Q. Now, these researchers also conducted animal      22   and I put it here, tomorrow I'm going to have just
23    experiments?                                              23   about the same amount?
24         A. Yes.                                              24        A. Just about, yes.
25         Q. They conducted animal experiments not by          25        Q. Because it volatilizes very, very slowly,
                                 1424                                                           1426
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                        To Exclude D. ROSNER Expert Testimony -289
Case 2:15-cv-00201-SMJ    ECF No. 385-2        filed 01/28/20     PageID.17253 Page 40 of 51




                  1   correct?
                  2       A. That's right.
                  3       Q. And if I come back in a week, I'm going to
                  4   have just about the same amount that I left here,
                  5   correct?
                  6       A. Probably.
                  7       Q. And if I come back in a month or two or a
                  8   year, it's pretty much going to be the same as the
                  9   amount that I left on the table, correct?
                 10       A. That I can't attest to, but it's very stable.
                 11       Q. Very stable. It volatilizes very, very
                 12   slowly, and that's why these doctors had to heat this
                 13   material up to extraordinarily high temperatures, just
                 14   to expose the animals?
                 15       A. That's right.
                 16             MR. MILLER: Your Honor, did you want to take
                 17   a break at this time?
                 18             THE COURT: We'll take a short recess. The
                 19   admonition about not talking about the case is in
                 20   effect.
                 21                      (A recess was taken.)
                 22
                 23
                 24
                 25
                                             1427




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -290
Case 2:15-cv-00201-SMJ                 ECF No. 385-2              filed 01/28/20            PageID.17254 Page 41 of 51

             '               1395:3, 1395:18,          1404:13                     Adam [2] - 1362:16,        1365:5
                             1399:17, 1402:11,        304 [1] - 1374:18             1367:12                  allowed [3] - 1373:24,
  '29 [1] - 1422:1           1403:9, 1404:9,          36 [1] - 1371:14             added [1] - 1366:25        1375:2, 1375:18
  '30 [1] - 1422:2           1412:24, 1417:6,                                      additional [3] -          America [2] - 1398:15,
  '40s [3] - 1387:2,
    1402:11, 1423:6
                             1423:6                               4                 1375:6, 1375:21,          1398:18
                            1931 [1] - 1407:17                                      1376:2                   American [1] - 1387:3
  '42 [1] - 1389:3                                    4 [2] - 1410:24, 1411:5
                            1934 [1] - 1411:21                                     administered [4] -        amount [7] - 1377:21,
  '50s [2] - 1382:14,                                 4-chlorinated [1] -
                            1936 [1] - 1417:25                                      1401:17, 1405:9,          1406:10, 1406:12,
    1402:12                                            1410:14
                            1937 [4] - 1405:3,                                      1408:4, 1408:8            1406:13, 1426:23,
  '60s [3] - 1382:14,                                 4-chloro [1] - 1409:24
                             1421:11, 1421:17,                                     admission [1] -            1427:4, 1427:9
    1402:12, 1403:23                                  40 [4] - 1383:20,
                             1421:24                                                1383:10                  amounts [3] -
  '61 [1] - 1368:20                                    1406:11, 1409:22,
                            1940's [4] - 1395:22,                                  admissions [1] -           1385:25, 1386:1,
  '80s [1] - 1397:9                                    1409:24
                             1395:23, 1398:5,                                       1364:14                   1399:8
                                                      4045 [1] - 1383:12
                             1403:14                                               admitted [3] -            aniline [3] - 1393:21,
                                                      420 [1] - 1374:16
             0              1941 [1] - 1389:1                                       1367:10, 1370:11,         1393:23, 1394:1
                                                      4465 [2] - 1372:7,
  074946 [1] - 1371:14      1942 [3] - 1389:2,                                      1385:6                   animal [13] - 1386:3,
                                                       1385:23
  074950 [1] - 1383:21       1398:10, 1399:10                                      admonished [1] -           1397:23, 1400:24,
                                                      48-hour [1] - 1417:11
                            1950's [2] - 1396:3,                                    1389:17                   1401:23, 1406:8,
                             1403:19                                               admonition [1] -           1406:11, 1406:13,
             1              1957 [1] - 1370:12                    5                 1427:19                   1406:16, 1407:19,
  1 [1] - 1385:24           1960 [2] - 1371:9,        5078 [1] - 1408:20           advanced [1] -             1416:1, 1419:22,
  10K [1] - 1364:12          1383:24                  5442 [1] - 1372:7             1416:24                   1424:22, 1424:25
  10SL [1] - 1362:4         1960's [1] - 1397:7       5460 [8] - 1368:4,           advertised [2] -          animals [15] -
  10SL-CC03822 [1] -        1961 [2] - 1367:20,        1368:13, 1369:16,            1367:7, 1368:23           1386:17, 1405:5,
   1362:4                    1370:8                    1369:20, 1369:24,           advertisement [3] -        1405:9, 1405:15,
  11 [1] - 1403:11          1969 [1] - 1373:13         1370:18, 1371:25,            1370:12, 1379:10,         1407:22, 1408:5,
  11-A [1] - 1421:14        1970 [10] - 1378:8,        1372:3                       1379:16                   1408:9, 1408:17,
  12 [2] - 1362:5,           1379:13, 1379:22,                                     advice [2] - 1423:21,      1411:7, 1411:12,
   1399:13                                                                                                    1415:25, 1419:25,
                             1379:25, 1383:7,                     6                 1423:24
                                                                                                              1425:11, 1425:18,
  120 [1] - 1420:15          1383:8, 1384:17,                                      aerosol [1] - 1369:24
  1232 [1] - 1385:21         1385:19, 1400:22,        696 [1] - 1390:22                                       1427:14
                                                                                   affecting [1] - 1388:11
  1242 [2] - 1385:22,        1401:23                                               afternoon [2] -           Anniston [4] - 1395:5,
   1426:21                  1970's [2] - 1397:9,                  7                 1365:20, 1366:21          1396:5, 1412:19,
  1248 [1] - 1385:22         1404:10                  7 [1] - 1362:10              agent [2] - 1412:13,       1412:21
  1254 [9] - 1371:4,        1974 [1] - 1385:7         700 [1] - 1400:20             1420:23                  Annual [2] - 1398:16,
   1372:7, 1380:1,          1:20 [1] - 1366:6                                      agents [1] - 1386:16       1398:18
   1380:18, 1382:15,                                                                                         answer [9] - 1366:9,
                                                                  8                ago [2] - 1368:10,
                                                                                                              1387:14, 1388:15,
   1382:17, 1384:13,                   2              8 [1] - 1384:1
                                                                                    1421:19
   1385:22, 1426:21                                                                agree [18] - 1367:4,       1395:9, 1401:24,
                            2-chloro [1] - 1409:21                                                            1403:11, 1407:15,
  1260 [2] - 1372:7,                                                                1372:10, 1382:12,
   1385:23                  2.5 [1] - 1409:23                     9                                           1426:2
                                                                                    1386:21, 1390:15,
  1262 [3] - 1372:7,        20 [1] - 1409:22                                                                 answering [1] -
                                                      93 [1] - 1408:20              1390:20, 1392:15,
   1385:23, 1426:21         2008 [1] - 1402:17                                                                1404:1
                                                                                    1392:19, 1393:14,
  1268 [2] - 1385:23,       2011 [2] - 1401:6,                                                               anyway [2] - 1365:14,
                                                                                    1395:2, 1397:12,
   1426:21                   1401:9                              A                  1400:21, 1405:10,         1365:16
  13 [2] - 1384:4, 1401:6   2015 [3] - 1362:10,       abide [1] - 1363:10                                    apologize [2] -
                                                                                    1405:18, 1407:20,
  138 [1] - 1401:12          1402:14, 1402:18         able [1] - 1366:8             1408:10, 1423:17,         1389:3, 1389:24
  14 [2] - 1402:18,         20th [1] - 1392:2         abstracts [1] - 1389:4        1424:7                   appear [2] - 1399:2,
   1403:12                  24 [2] - 1401:13,         accept [1] - 1393:5          Agriculture [2] -          1411:13
  15 [1] - 1403:12           1417:11                  Acetic [2] - 1384:7,          1368:11, 1368:17         application [3] -
  16 [1] - 1362:10          2401 [1] - 1390:3          1384:10                     air [3] - 1426:9,          1369:19, 1373:18,
  18 [1] - 1401:13          25 [1] - 1411:21          acetic [4] - 1380:13,         1426:10, 1426:12          1386:12
  180 [2] - 1392:13,        260 [2] - 1402:22,         1380:19, 1382:17,           al [2] - 1362:3, 1362:6   applications [4] -
   1392:18                   1403:11                   1384:13                     Alabama [2] -              1370:20, 1372:16,
  1900's [1] - 1393:24      27 [1] - 1391:11          acetone [1] - 1426:11         1412:19, 1412:21          1373:23, 1386:13
  192,000 [2] - 1375:13,    29 [1] - 1391:20          acid [4] - 1380:13,          alcohol [1] - 1426:11     applied [1] - 1366:23
   1376:8                                              1380:19, 1382:17,           alert [1] - 1374:9        approach [2] - 1369:9,
  1920's [1] - 1387:22                 3               1384:13                     Alicia [1] - 1362:12       1383:16
  1930 [4] - 1393:15,                                 Acid [2] - 1384:7,           alive [1] - 1406:11       appropriate [1] -
                            3 [2] - 1369:6, 1373:13
   1393:25, 1399:15,                                   1384:9                      Allen [2] - 1362:14,       1401:3
                            3.5 [1] - 1409:25
   1422:1                                             Acid" [1] - 1384:10           1362:14                  areas [2] - 1364:3,
                            30 [1] - 1420:16
  1930's [13] - 1392:20,                              act [1] - 1374:20            allow [4] - 1363:9,        1373:18
                            300 [2] - 1404:10,
   1394:6, 1394:15,                                   Action [1] - 1417:18          1363:20, 1364:8,         argue [1] - 1365:10


                                                                  
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -291
Case 2:15-cv-00201-SMJ                 ECF No. 385-2              filed 01/28/20            PageID.17255 Page 42 of 51

  argumentative [1] -        1394:6, 1394:7           break [5] - 1366:23,         Carter [1] - 1362:12        1382:8, 1390:17,
   1364:3                                              1377:3, 1389:13,            case [14] - 1364:6,         1390:22, 1390:25,
  arise [1] - 1406:25                 B                1390:2, 1427:17              1364:22, 1364:25,          1391:4, 1392:10,
  arising [1] - 1414:22                               breathing [1] -               1365:2, 1365:3,            1394:11, 1402:4
                            base [1] - 1363:16
  aroclor [3] - 1371:25,                               1387:21                      1365:4, 1374:13,          chip [1] - 1378:16
                            based [1] - 1367:3
   1372:6, 1381:18                                    brief [1] - 1389:18           1374:17, 1383:3,          chloracne [7] -
                            Baughman [1] -
  Aroclor [23] - 1367:21,                             broke [2] - 1376:16,          1410:13, 1411:7,           1412:6, 1413:4,
                             1362:15
   1368:4, 1368:13,                                    1376:21                      1411:9, 1416:25,           1414:11, 1414:22,
                            became [2] - 1422:11,
   1369:16, 1369:24,                                  brother [1] - 1422:4          1427:19                    1415:15, 1416:8,
                             1423:5
   1370:18, 1371:11,                                  brought [1] - 1402:8         cases [6] - 1418:5,         1417:3
                            becoming [1] - 1424:9
   1380:1, 1380:18,                                   BUCK [1] - 1373:9             1419:6, 1420:23,          chlordane [1] - 1372:6
                            BEFORE [1] - 1362:2                                     1420:24, 1421:3,
   1380:23, 1382:15,                                  Buck [1] - 1362:16                                      chlorinated [12] -
                            behavior [1] - 1398:12                                  1421:5
   1382:17, 1384:13,                                  buildings [1] -                                          1368:14, 1405:6,
                            believes [1] - 1417:4                                  catch [1] - 1365:10         1410:11, 1410:13,
   1385:8, 1385:21,                                    1386:16
   1385:22, 1385:23,        below [1] - 1369:19                                    causative [1] -             1412:9, 1412:11,
                                                      bulletin [2] - 1381:2,
   1426:21                  Beltsville [1] -                                        1412:12                    1415:8, 1419:18,
                                                       1388:1
  Aroclor/Therminol [3]      1368:12                                               caused [3] - 1374:14,       1420:1, 1420:11,
                                                      Bulletin [4] - 1371:8,
   - 1373:24, 1374:7,       Bend [5] - 1376:5,                                      1389:11, 1410:20           1420:18, 1421:4
                                                       1380:24, 1383:24,
   1375:3                    1376:8, 1376:19,                                      causes [2] - 1394:23,      Chlorinated [1] -
                                                       1385:7
  aroclors [5] - 1367:25,    1376:25, 1377:17                                       1406:6                     1417:19
                                                      bulletins [4] -
   1368:15, 1381:3,         benefit [1] - 1382:3                                   causing [6] - 1393:7,      chlorine [3] - 1410:2,
                                                       1380:17, 1380:22,
   1381:17, 1415:23         benefits [1] - 1381:18                                  1393:16, 1413:19,          1416:18, 1416:24
                                                       1382:13, 1382:16
  article [1] - 1407:6      Bennett [3] - 1421:11,                                  1415:15, 1417:2,          chlorodiphenyl [1] -
                                                      business [1] - 1378:8
  aspect [1] - 1364:21       1422:15, 1424:18                                       1418:18                    1409:10
                                                      BY [1] - 1366:20
  aspects [1] - 1425:9      benzene [7] - 1392:23,                                 CC03822 [1] - 1362:4       chronic [3] - 1399:2,
                             1392:24, 1407:23,                                                                 1400:24, 1401:23
  assay [1] - 1404:18
                             1415:7, 1415:12,                    C                 CCR [1] - 1362:12
  assay's [1] - 1404:19                                                            Cecil [2] - 1405:4,        CIRCUIT [2] - 1362:1,
                             1415:14                  C11H [1] - 1409:11            1421:10                    1362:1
  assistant [1] -
   1407:12                  benzo(a)pyrene [2] -      cancer [20] - 1389:9,        century [1] - 1392:2       circumstance [1] -
                             1392:20, 1393:3           1390:11, 1391:1,            Certain [1] - 1417:18       1376:24
  associated [3] -
                            better [1] - 1365:2        1393:25, 1394:7,                                       circumstances [2] -
   1387:8, 1388:2,                                                                 certain [3] - 1374:9,
                            bichlorinated [1] -        1397:15, 1397:21,                                       1374:9, 1375:2
   1388:11                                                                          1386:3, 1420:18
                             1409:17                   1398:4, 1398:24,                                       close [1] - 1366:12
  Association [1] -                                                                certainly [12] - 1388:6,
                            bigger [1] - 1415:21       1399:2, 1400:16,                                       CO [1] - 1362:6
   1387:3                                                                           1388:15, 1390:16,
                            biological [1] - 1406:7    1402:10, 1403:8,
  assume [12] -                                                                     1392:5, 1394:25,          coating [1] - 1382:9
                            biologically [2] -         1403:15, 1403:19,
   1363:19, 1380:11,                                                                1401:16, 1421:9,          coatings [3] -
                             1406:4, 1406:6            1403:25, 1404:16,
   1380:13, 1380:14,                                                                1422:14, 1422:22,          1418:14, 1418:16,
                            biphenyl [3] - 1368:6,     1419:12, 1419:14,
   1382:11, 1391:2,                                                                 1423:22, 1424:17,          1418:17
                             1409:13, 1415:9           1419:15
   1392:15, 1396:21,                                                                1425:8                    coffee [1] - 1389:23
                            biphenyls [2] -           cancers [15] -
   1418:19, 1419:2,                                                                cetera [1] - 1425:10       cognizant [1] -
                             1385:24, 1408:6           1389:10, 1392:3,
   1419:3, 1424:12                                                                 chance [1] - 1365:21        1364:25
                            bit [2] - 1370:1,          1392:21, 1393:8,
  atmosphere [1] -                                                                 change [4] - 1406:2,       Columbia [3] -
                             1399:18                   1393:16, 1394:17,
   1388:6                                                                           1406:4, 1406:6,            1413:12, 1417:5,
                            bits [3] - 1364:21,        1394:23, 1395:6,
  atom [1] - 1410:2                                                                 1406:19                    1418:3
                             1364:22                   1395:19, 1395:25,
  atrophy [8] - 1418:6,                                                            changes [1] - 1406:7       comfortable [1] -
                            Blackwell [1] -            1396:6, 1396:11,
   1419:7, 1419:9,                                                                 characteristic [2] -        1366:11
                             1362:15                   1396:19, 1397:2,
   1419:13, 1419:19,                                                                1374:6, 1374:8            commerce [3] -
                            bladder [1] - 1394:7       1406:17
   1420:9, 1420:20,                                                                characteristics [1] -       1390:15, 1390:18,
                            blow [3] - 1385:16,       cannot [5] - 1401:21,
   1424:19                                                                          1381:5                     1390:25
                             1415:20, 1423:11          1401:24, 1415:4,
  Attempts [1] - 1415:24                                                           charge [1] - 1424:13       common [2] -
                            book [8] - 1363:11,        1416:12, 1416:13
  attention [1] - 1398:7                                                           chart [2] - 1380:20,        1400:23, 1401:22
                             1363:12, 1363:14,        capable [1] - 1420:19
  attest [1] - 1427:10                                                              1382:18                   community [1] -
                             1363:15, 1363:17,        capacitor [1] -
  authoritative [3] -                                                              Chemical [1] -              1411:11
                             1363:21, 1364:8,          1396:17
   1363:16, 1363:24,                                                                1370:13                   companies [6] -
                             1364:17                  carbon [1] - 1416:23
   1424:1                                                                          chemical [14] -             1395:15, 1395:16,
                            Boston [1] - 1423:15      carcinogen [1] -
  average [1] - 1405:17                                                             1381:5, 1381:25,           1397:10, 1400:23,
                            bottom [6] - 1372:2,       1393:1
  avoided [1] - 1386:14                                                             1382:7, 1382:9,            1401:22, 1424:11
                             1372:5, 1376:4,          carcinogenicity [1] -
  aware [4] - 1372:24,                                                              1386:24, 1387:1,          company [6] -
                             1408:21, 1408:22,         1394:22
   1387:7, 1387:24,                                                                 1391:20, 1393:3,           1376:19, 1380:7,
                             1409:8                   care [1] - 1386:4
   1388:12                                                                          1399:6, 1400:23,           1400:25, 1418:11,
                            bought [1] - 1380:7       careful [1] - 1386:10
  awareness [2] -                                                                   1401:22, 1401:25,          1418:13, 1422:16
                            box [1] - 1377:21         carefully [2] - 1388:9,
   1386:22, 1388:16                                                                 1404:18, 1418:20          compendium [18] -
                            brand [1] - 1421:24        1388:14
  azo [3] - 1394:4,                                                                chemicals [8] -             1388:21, 1388:23,


                                                                 
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -292
Case 2:15-cv-00201-SMJ                 ECF No. 385-2           filed 01/28/20        PageID.17256 Page 43 of 51

   1389:8, 1390:2,           1370:4, 1371:12,         1424:14                 1413:1, 1413:8,          1389:21
   1390:13, 1390:21,         1380:3, 1390:8,         correct [158] -          1413:20, 1413:23,       Cross-Examination
   1392:10, 1393:7,          1391:22, 1392:2,         1363:19, 1367:1,        1414:7, 1415:9,          [1] - 1362:11
   1393:11, 1393:21,         1392:8, 1393:23,         1367:2, 1367:23,        1415:16, 1417:10,       cross-examination
   1394:3, 1394:11,          1394:15, 1395:11,        1368:1, 1368:6,         1418:3, 1418:11,         [1] - 1366:17
   1394:14, 1397:12,         1398:23, 1400:14,        1369:2, 1369:17,        1418:18, 1418:21,       CROSS-
   1397:13, 1397:25,         1402:6, 1419:9           1369:21, 1369:25,       1419:1, 1419:7,          EXAMINATION [1] -
   1398:4, 1400:19          connection [4] -          1370:13, 1370:18,       1419:20, 1419:23,        1366:19
  compensate [1] -           1383:3, 1390:4,          1370:22, 1371:9,        1420:12, 1420:20,       cross-examine [1] -
   1406:15                   1401:7, 1408:9           1371:16, 1372:3,        1420:25, 1421:6,         1389:21
  completely [2] -          considerable [1] -        1372:13, 1372:17,       1421:22, 1422:16,       cross-sniping [1] -
   1366:6, 1426:18           1408:1                   1372:21, 1373:15,       1423:8, 1424:6,          1363:8
  component [2] -           considerations [1] -      1373:19, 1374:10,       1424:20, 1425:2,        cup [4] - 1411:2,
   1386:9, 1386:17           1373:22                  1374:11, 1374:23,       1425:6, 1425:13,         1411:7, 1411:12,
  composition [2] -         considered [3] -          1375:3, 1375:19,        1425:22, 1426:8,         1426:16
   1410:17, 1411:15          1383:2, 1388:7,          1376:1, 1376:6,         1426:12, 1426:14,       customers [1] -
  compositions [1] -         1424:1                   1376:10, 1376:12,       1426:19, 1427:1,         1382:16
   1410:22                  constituent [1] -         1377:1, 1377:18,        1427:5, 1427:9
                                                      1378:3, 1378:8,        correctly [1] - 1374:2
  compound [9] -             1393:3                                                                              D
   1391:23, 1393:10,        consumed [1] -            1378:18, 1378:22,      Council [1] - 1387:5
                                                      1379:1, 1379:2,        counsel [1] - 1421:18    D-4045 [3] - 1382:20,
   1409:21, 1409:24,         1378:7
   1410:14, 1415:5,                                   1379:4, 1379:14,       counted [1] - 1392:17     1383:10, 1385:5
                            Cont [1] - 1362:11
   1415:8, 1416:13,                                   1379:23, 1380:1,       country [2] - 1422:12,   D-4186 [1] - 1407:4
                            contact [5] - 1373:24,
   1416:16                                            1380:4, 1381:6,         1424:11                 D-4574 [1] - 1421:8
                             1375:7, 1375:18,
  compounds [25] -           1375:23, 1408:14         1381:12, 1381:15,      COUNTY [1] - 1362:1      D-5848 [1] - 1417:18
   1372:6, 1389:5,          contacted [3] -           1381:21, 1382:1,       couple [4] - 1375:16,    daily [1] - 1405:17
   1392:3, 1392:9,           1375:8, 1375:24,         1382:5, 1382:10,        1393:9, 1393:10,        dangerous [2] -
   1392:11, 1392:14,         1384:23                  1384:19, 1384:24,       1414:17                  1388:9, 1406:24
   1392:20, 1392:23,        contain [1] - 1385:24     1385:3, 1385:8,        course [5] - 1367:9,     dangers [2] - 1387:21,
   1392:24, 1393:11,        contained [5] -           1385:19, 1386:19,       1370:1, 1378:24,         1401:2
   1393:16, 1393:20,         1377:21, 1378:2,         1387:10, 1387:12,       1404:8, 1405:12         date [5] - 1383:5,
   1394:10, 1394:21,         1381:1, 1412:12,         1387:14, 1388:3,       Court [2] - 1365:11,      1389:1, 1407:14,
   1395:1, 1399:20,          1420:19                  1389:1, 1389:5,         1389:17                  1407:17, 1417:24
   1405:5, 1407:20,         container [1] -           1390:6, 1390:22,       court [1] - 1401:18      dated [2] - 1383:7,
   1407:23, 1407:24,         1386:18                  1391:5, 1391:12,       COURT [27] - 1362:1,      1421:11
   1408:1, 1408:4,          containing [6] -          1392:14, 1393:4,        1363:3, 1364:17,        dates [1] - 1363:17
   1412:9, 1412:11,          1372:6, 1375:14,         1393:8, 1393:12,        1364:24, 1365:7,        deal [1] - 1364:5
   1416:25                   1379:14, 1386:5,         1393:21, 1394:1,        1365:13, 1365:18,       dean [2] - 1424:4,
  concentration [1] -        1392:24, 1407:23         1394:4, 1394:8,         1365:23, 1366:4,         1424:5
   1425:18                  contaminant [1] -         1394:24, 1395:19,       1367:12, 1369:11,       December [3] -
  concept [1] - 1426:6       1415:14                  1395:22, 1395:25,       1373:7, 1373:12,         1371:9, 1383:24,
  concerning [1] -                                    1396:7, 1397:5,         1382:25, 1383:12,        1401:6
                            contaminated [5] -
   1370:24                                            1397:7, 1397:21,        1383:17, 1389:12,       decisions [1] - 1401:1
                             1378:6, 1378:17,
  conclude [1] - 1416:1                               1398:1, 1398:21,        1389:15, 1389:18,       Defendant's [1] -
                             1378:22, 1379:6,
  concluded [1] -                                     1399:8, 1399:14,        1389:20, 1403:6,         1382:20
                             1415:12
   1420:8                                             1400:5, 1400:16,        1404:3, 1407:5,         Defendants [2] -
                            contamination [1] -
  conclusions [1] -                                   1401:8, 1401:15,        1416:20, 1417:21,        1362:7, 1362:13
                             1374:5
   1415:1                                             1401:18, 1402:1,        1421:15, 1427:18        defense [1] - 1365:18
                            continuation [1] -
  condition [4] - 1412:5,                             1402:2, 1402:12,       courtroom [4] -          defined [1] - 1419:16
                             1391:19
   1412:25, 1413:3,                                   1402:15, 1402:19,       1363:2, 1363:8,         definite [3] - 1410:17,
                            CONTINUATION [1] -
   1419:6                                             1403:9, 1403:16,        1366:3, 1366:11          1410:22, 1411:15
                             1366:19
                                                      1403:20, 1403:25,      cramp [1] - 1383:19      definitely [1] -
  conditions [1] -          contracting [1] -
                                                      1404:11, 1404:18,      created [1] - 1399:15     1386:14
   1412:2                    1395:19
                                                      1405:6, 1405:24,                                degree [2] - 1410:3,
  conduct [2] - 1390:5,     convulsions [3] -                                crew [1] - 1383:13
                                                      1406:7, 1406:25,                                 1426:6
   1398:1                    1409:23, 1409:25,                               crop [2] - 1372:5,
                                                      1407:11, 1407:17,                               degrees [1] - 1374:16
  conducted [8] -            1410:20                                          1372:14
                                                      1407:24, 1408:6,
   1404:10, 1405:4,         cooked [2] - 1378:12,                            crops [5] - 1367:5,      department [1] -
                                                      1408:18, 1408:23,
   1413:22, 1414:9,          1378:17                                          1367:8, 1372:13,         1414:23
                                                      1409:19, 1410:7,
   1414:18, 1419:17,        cooking [3] - 1373:25,                            1387:10, 1387:17        Department [4] -
                                                      1410:8, 1410:24,
   1424:22, 1424:25          1374:13, 1374:16                                Cross [1] - 1362:11       1368:11, 1368:17,
                                                      1411:3, 1411:8,
  conducting [1] -          copy [3] - 1370:25,                              CROSS [1] - 1366:19       1423:12, 1423:14
                                                      1411:14, 1411:23,
   1407:19                   1373:10, 1382:22                                cross [4] - 1363:8,      departments [1] -
                                                      1412:6, 1412:22,
  confirm [15] - 1368:4,    corporations [1] -                                1365:19, 1366:17,        1395:5



                                                              
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude D. ROSNER Expert Testimony -293
Case 2:15-cv-00201-SMJ                  ECF No. 385-2             filed 01/28/20             PageID.17257 Page 44 of 51

  depended [1] -             direct [3] - 1367:9,       1417:25                      1370:10, 1376:6,         equivalent [3] -
   1424:15                    1370:10, 1376:6          documents [5] -               1399:17, 1404:8,          1408:17, 1411:2,
  depicted [1] - 1370:21     directly [1] - 1367:5      1364:12, 1380:15,            1422:12                   1411:12
  depiction [1] -            directors [1] - 1424:10    1390:3, 1396:14,            dyes [7] - 1393:21,       era [1] - 1422:13
   1396:20                   discarded [1] - 1374:1     1410:11                      1393:23, 1394:1,         essentially [1] -
  deposition [2] -           discovered [1] -          done [5] - 1365:19,           1394:3, 1394:4,           1422:9
   1401:7, 1401:13            1374:6                    1389:4, 1389:8,              1394:6, 1394:7           establish [1] - 1407:1
  Derivatives [1] -          Discovery [1] - 1368:8     1398:6, 1404:17                                       established [2] -
   1411:18                   discussed [3] -           dose [12] - 1366:11,                    E               1366:24, 1394:22
  derivatives [3] -           1375:17, 1376:6,          1404:23, 1405:22,                                     et [3] - 1362:3, 1362:6,
                                                                                    early [5] - 1392:1,
   1394:12, 1394:16,          1380:22                   1405:24, 1406:6,                                       1425:10
                                                                                     1393:24, 1404:7,
   1408:23                   discusses [1] -            1406:8, 1406:23,                                      etiologic [1] - 1420:23
                                                                                     1404:16, 1412:24
  dermatitis [4] -            1371:24                   1406:24, 1409:22,                                     etiology [1] - 1420:24
                                                                                    easy [1] - 1366:11
   1412:13, 1413:1,          discussion [2] -           1409:24                                               evaluate [1] - 1398:13
                                                                                    editors [2] - 1422:10
   1413:20, 1416:19           1366:1, 1372:2           dosed [1] - 1419:25                                    evaluated [1] - 1419:5
                                                                                    effect [1] - 1427:20
  dermatologic [1] -         dispersal [1] - 1388:6    doses [10] - 1404:18,                                  evaluation [1] -
                                                                                    effort [2] - 1372:24,
   1417:9                    disposal [1] - 1386:6      1404:22, 1405:8,                                       1372:8
                                                                                     1374:21
  dermatological [2] -       dissolve [2] - 1381:12,    1405:15, 1405:20,                                     evaluations [1] -
                                                                                    eight [1] - 1402:9
   1412:2, 1412:25            1381:25                   1405:25, 1406:11,                                      1419:18
                                                                                    Either [1] - 1379:8
  describe [1] - 1413:25     dissolved [1] - 1381:9     1406:18, 1408:8,                                      evaporate [3] -
                                                        1410:23                     either [2] - 1370:23,
  described [2] -            distinguishing [2] -                                                              1426:7, 1426:9,
                                                       down [4] - 1364:20,           1397:9
   1412:25, 1425:10           1411:16, 1411:19                                                                 1426:19
                                                        1384:6, 1408:21,            elbows [1] - 1396:18
  design [4] - 1373:22,      distributed [1] -                                                                Evening [1] - 1379:10
                                                        1409:1                      Electric [4] - 1395:15,
   1375:11, 1404:20,          1424:17                                                                         event [4] - 1376:24,
                                                       Dr [28] - 1362:11,            1396:16, 1396:25,
   1406:2                    District [1] - 1385:12                                                            1379:4, 1417:1,
                                                        1366:22, 1372:11,            1399:13
  detect [1] - 1406:2        Division [1] - 1362:5                                                             1419:5
                                                        1386:21, 1390:1,            electrically [1] -
  detecting [1] - 1389:9     dock [1] - 1382:5                                                                evidence [10] -
                                                        1390:9, 1395:2,              1375:13
  determine [8] -            Doctor [2] - 1367:16,                                                             1367:10, 1370:11,
                                                        1398:21, 1400:3,            electrodes [3] -
   1373:1, 1374:22,           1407:8                                                                           1373:7, 1383:12,
                                                        1401:6, 1405:4,              1416:22, 1416:23
   1406:5, 1406:22,          doctor [29] - 1365:13,                                                            1383:15, 1385:6,
                                                        1406:22, 1407:10,           eliminate [1] -
   1412:1, 1412:8,            1367:3, 1367:11,                                                                 1407:5, 1417:21,
                                                        1407:19, 1408:8,             1386:10
   1414:21, 1419:19           1369:25, 1370:3,                                                                 1417:22, 1420:16
                                                        1408:16, 1411:10,           elsewhere [1] -
  determined [1] -            1370:10, 1370:22,                                                               Examination [1] -
                                                        1411:21, 1412:1,             1376:16
   1376:18                    1373:6, 1376:18,                                                                 1362:11
                                                        1413:1, 1413:6,             employer [1] -
  determining [1] -           1377:5, 1378:5,                                                                 examination [4] -
                                                        1413:22, 1414:7,             1364:13
   1414:10                    1380:8, 1383:14,                                                                 1366:17, 1367:9,
                                                        1414:18, 1415:13,           emulsion [1] -
  develop [2] - 1406:17,      1383:18, 1383:23,                                                                1370:10, 1376:6
                                                        1417:13, 1421:10,            1369:20
   1415:15                    1388:18, 1397:13,                                                               EXAMINATION [1] -
                                                        1423:4                      end [1] - 1395:23
  developed [5] -             1400:21, 1401:12,                                                                1366:19
                                                       DR [1] - 1365:15             enormous [3] -
   1368:10, 1368:16,          1402:5, 1402:6,                                                                 examine [1] - 1389:21
                                                       Drinker [14] - 1399:21,       1382:3, 1408:10,
   1369:1, 1395:7,            1404:6, 1405:14,                                                                example [4] - 1381:11,
                                                        1405:2, 1405:3,              1408:12
   1412:13                    1407:4, 1408:16,                                                                 1388:17, 1391:10,
                                                        1405:4, 1421:10,            entire [1] - 1401:25
  developing [2] -            1410:5, 1421:8,                                                                  1426:11
                                                        1421:16, 1422:4,            entitled [4] - 1364:14,
   1396:10, 1404:21           1423:17, 1425:23                                                                excerpts [1] - 1363:12
                                                        1422:5, 1422:7,              1367:20, 1384:2,
  development [2] -          doctors [1] - 1427:12                                                            excess [8] - 1395:5,
                                                        1422:15, 1423:4,             1385:14
   1367:24, 1370:7           document [35] -                                                                   1395:11, 1395:19,
                                                        1424:18, 1425:10            entry [2] - 1384:7,
  difference [2] -            1365:11, 1367:17,                                                                1395:25, 1396:6,
                                                       Drinker's [1] - 1406:22       1386:5
   1375:9, 1416:1             1367:20, 1369:5,                                                                 1396:12, 1396:19,
                                                       dropping [1] -               environment [4] -
  different [4] - 1392:13,    1372:11, 1373:3,                                                                 1397:2
                                                        1367:14                      1386:2, 1386:6,
   1405:25, 1406:1,           1373:14, 1377:15,                                                               exchange [1] - 1373:2
                                                       drops [1] - 1367:13           1386:11, 1388:12
   1418:7                     1377:24, 1378:2,                                                                exchanger [2] -
                                                       Drs [8] - 1417:17,           environmental [8] -
  digging [1] - 1380:15       1378:4, 1378:14,                                                                 1374:13, 1374:15
                                                        1418:2, 1419:5,              1385:1, 1385:21,
  dioxide [3] - 1391:5,       1383:1, 1388:20,                                                                executives [1] -
                                                        1421:2, 1422:4,              1386:22, 1386:24,
   1391:20, 1391:22           1390:9, 1396:24,                                                                 1424:15
                                                        1422:15, 1424:18,            1387:8, 1388:2,
  diphenyl [3] -              1397:2, 1397:4,                                                                 exhibit [2] - 1391:12,
                                                        1425:10                      1388:5, 1388:16
   1408:22, 1410:13,          1397:18, 1397:19,                                                                1417:23
                                                       dry [1] - 1382:5             Environmental [1] -
   1412:9                     1398:8, 1398:14,                                                                Exhibit [2] - 1382:20,
                              1398:24, 1399:3,         DUBLIN [1] - 1362:3           1385:14
  Diphenyl [2] -                                                                                               1390:3
                              1399:25, 1400:13,        due [1] - 1375:9             epidemiological [1] -
   1411:17, 1411:18                                                                                           exhibits [1] - 1369:13
                              1400:14, 1402:7,         duly [1] - 1389:17            1404:25
  diphenyls [6] -                                                                                             expansion [1] -
                              1402:10, 1403:7,         DuPont [2] - 1400:4,         equipment [3] -
   1408:22, 1410:6,                                                                                            1375:9
                              1403:14, 1403:18,         1400:11                      1375:6, 1375:19,
   1410:11, 1410:17,                                                                                          expect [1] - 1395:14
                              1403:23, 1412:10,        during [6] - 1367:9,          1375:22
   1410:21, 1412:11                                                                                           expensive [1] - 1368:9


                                                                  
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -294
Case 2:15-cv-00201-SMJ                  ECF No. 385-2            filed 01/28/20           PageID.17258 Page 45 of 51

  experience [2] -          familiar [3] - 1380:8,      1378:20, 1378:21,          1386:12, 1402:16,        Haskell [1] - 1400:8
   1373:22, 1419:22           1417:17, 1421:9           1386:16, 1386:18           1416:3                   hazard [2] - 1386:24,
  experiencing [2] -        far [4] - 1370:8,         foods [1] - 1366:23         glass [1] - 1377:3         1387:8
   1395:25, 1412:3            1378:2, 1378:4,         force [1] - 1423:18         GOLDMAN [1] -             Hazards [1] - 1385:21
  experiment [1] -            1385:13                 foremost [1] - 1413:17       1362:2                   hazards [1] - 1388:2
   1378:24                  Farenheit [1] -           forms [1] - 1386:3          GOUTMAN [1] -             Hazards" [1] -
  experimental [1] -          1374:16                 formulated [1] -             1365:9                    1385:14
   1369:7                   faulty [1] - 1374:18        1386:8                    Goutman [1] -             health [2] - 1413:8,
  Experimental [1] -        fed [3] - 1408:17,        Formulations [2] -           1362:14                   1424:2
   1369:13                    1409:25, 1411:11          1367:21, 1369:14          govern [1] - 1410:2       Health [2] - 1423:13,
  experiments [5] -         feeding [1] - 1411:6      formulations [4] -          grain [1] - 1379:6         1424:5
   1369:17, 1419:22,        ferments [2] - 1380:9,      1369:7, 1369:16,          grams [6] - 1408:17,      hear [3] - 1366:7,
   1419:25, 1424:23,          1380:12                   1372:5, 1372:14            1409:23, 1409:25,         1366:8, 1367:13
   1424:25                  few [1] - 1421:19         Foundation [2] -             1410:24, 1411:1,         heard [1] - 1396:14
  experts [1] - 1364:13     field [2] - 1423:7,         1398:15, 1398:18           1411:5                   heat [7] - 1373:2,
  explaining [1] -            1424:1                  four [3] - 1377:25,         Granville [1] - 1421:11    1374:15, 1375:7,
   1425:15                  Field [1] - 1407:10         1408:17, 1411:1           greater [1] - 1388:16      1375:22, 1425:16,
  Exponent [1] -            figure [5] - 1365:16,     FR [7] - 1373:2,            group [8] - 1393:20,       1426:3, 1427:12
   1364:10                    1413:7, 1416:7,           1373:14, 1373:21,          1394:10, 1394:11,        heated [3] - 1375:6,
  expose [4] - 1415:25,       1423:7, 1424:1            1373:24, 1374:7,           1410:16, 1422:23,         1375:14, 1375:22
   1425:11, 1425:18,        figured [1] - 1396:12       1374:8                     1423:1, 1423:20,         heavily [1] - 1399:16
   1427:14                  finish [1] - 1407:14      FR-1 [1] - 1374:17           1423:23                  held [3] - 1363:1,
  exposed [5] -             fire [2] - 1373:17,       FR-2 [1] - 1374:15          guarantee [1] -            1366:1, 1366:2
   1392:21, 1393:17,          1373:18                 FR-3 [1] - 1375:15           1365:22                  help [1] - 1380:16
   1394:17, 1405:14,        fires [1] - 1418:18       fraction [1] - 1370:5       guess [10] - 1367:8,      Henry [1] - 1407:10
   1416:2                   FIRST [1] - 1362:1        Francis [1] - 1398:21        1374:11, 1374:24,        heterocyclic [2] -
  exposing [6] -            first [22] - 1363:3,      Frederick [1] -              1376:7, 1382:6,           1393:11, 1393:15
   1395:17, 1405:5,           1364:10, 1368:16,         1411:21                    1393:13, 1401:11,        high [15] - 1375:11,
   1407:22, 1416:5,           1379:22, 1384:8,        frequently [2] -             1409:12, 1411:4,          1404:17, 1404:22,
   1425:2, 1425:12            1384:9, 1386:23,          1382:5, 1394:18            1415:10                   1404:23, 1405:9,
  exposure [3] - 1407:2,      1387:7, 1387:24,        Frieling [1] - 1362:15      guy [2] - 1417:8,          1405:12, 1405:20,
   1416:3, 1423:19            1388:12, 1409:2,        Frito [2] - 1378:10,         1423:20                   1405:24, 1406:18,
  expresses [1] -             1409:5, 1409:15,          1378:16                   guys [6] - 1363:4,         1408:12, 1408:15,
   1426:6                     1412:21, 1415:17,       front [1] - 1365:11          1363:10, 1364:24,         1420:1, 1425:17,
  extender [5] - 1368:1,      1415:21, 1421:17,       fry [7] - 1375:14,           1365:2, 1365:4,           1426:3, 1427:13
   1368:16, 1368:23,          1422:10, 1425:5,          1376:5, 1376:9,            1365:24                  higher [1] - 1405:17
   1370:25, 1372:1            1425:7                    1376:10, 1376:19,                                   highlighted [2] -
  extenders [1] - 1372:9    Flinn [14] - 1411:21,       1376:25, 1377:20                     H               1371:15, 1374:5
  exterior [1] - 1379:15      1412:1, 1413:1,         fryer [1] - 1374:18                                   hired [2] - 1422:16,
                                                                                  H9Cl [1] - 1409:12
  extraordinarily [1] -       1413:6, 1413:22,        fryers [1] - 1377:17                                   1422:18
                                                                                  Halowax [5] -
   1427:13                    1414:7, 1414:18,        frying [1] - 1378:11                                  historical [2] - 1367:4,
                                                                                   1418:11, 1418:13,
  Extreme [1] - 1386:4        1415:13, 1417:13,       full [2] - 1364:21,                                    1419:11
                                                                                   1420:11, 1422:16,
  eyes [3] - 1366:13,         1417:17, 1418:2,          1364:22                                             historically [1] -
                                                                                   1424:20
   1366:14, 1366:15           1419:5, 1421:2,                                                                1363:19
                                                                                  hand [5] - 1373:6,
                              1422:19
                                                                G                  1382:20, 1385:5,
                                                                                                            history [3] - 1419:11,
             F              floor [1] - 1402:5
                                                      gasoline [2] -               1407:4, 1421:8
                                                                                                             1420:22, 1421:3
                            flow [1] - 1375:11                                                              Holden [1] - 1398:21
  facilities [1] - 1419:1                              1387:19, 1387:20           handled [3] - 1388:8,
                            fluid [3] - 1375:7,                                                             home [1] - 1376:22
  fact [9] - 1392:13,                                 GE [1] - 1396:5              1393:25, 1394:7
                              1375:23, 1415:24                                                              Honor [16] - 1364:9,
    1395:13, 1405:14,                                 general [2] - 1368:7,       handling [1] - 1395:24
                            follow [1] - 1422:18                                                             1364:19, 1366:18,
    1406:15, 1408:16,                                  1426:3                     hard [1] - 1372:4
                            following [4] - 1363:1,                                                          1369:10, 1373:11,
    1410:10, 1415:23,                                 General [4] - 1395:15,      hardly [1] - 1374:24
                              1366:2, 1400:18,                                                               1382:24, 1383:9,
    1420:5, 1423:10                                    1396:16, 1396:25,          harmful [1] - 1386:3
                              1401:20                                                                        1383:16, 1385:6,
  factory [3] - 1420:24,                               1399:13                    Hartwell [12] -
                            food [27] - 1366:25,                                                             1389:22, 1389:25,
    1421:5, 1421:6                                    generally [1] - 1377:2       1388:21, 1388:23,
                              1367:5, 1367:8,                                                                1403:1, 1416:22,
  failure [4] - 1375:9,                               gentleman [1] -              1390:2, 1392:10,
                              1372:16, 1373:1,                                                               1417:23, 1421:13,
    1375:10, 1375:12,                                  1400:3                      1393:7, 1393:11,
                              1373:22, 1373:25,                                                              1427:16
    1376:19                                           gentlemen [3] -              1393:21, 1394:3,
                              1374:1, 1374:18,                                                              HONORABLE [1] -
  failures [6] - 1373:24,                              1366:21, 1374:20,           1394:11, 1397:12,
                              1375:6, 1375:8,                                                                1362:2
    1374:12, 1375:2,                                   1389:15                     1397:25, 1398:4
                              1375:19, 1375:22,                                                             hope [2] - 1364:10,
    1375:6, 1375:21,                                  Georgia [1] - 1384:23       Harvard [4] - 1405:4,
                              1375:23, 1375:25,                                                              1405:19
    1376:2                                            Germany [1] - 1394:2         1423:13, 1423:14,
                              1377:18, 1378:1,                                                              hoping [2] - 1406:18,
  fall [1] - 1367:15                                  given [4] - 1386:9,          1424:5
                              1378:6, 1378:13,                                                               1407:1


                                                                
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -295
Case 2:15-cv-00201-SMJ                 ECF No. 385-2             filed 01/28/20             PageID.17259 Page 46 of 51

  hot [1] - 1416:2            1368:13                   1413:18                     1371:16, 1379:10,        lawyers [1] - 1363:5
  hour [1] - 1363:21        Incorporated [1] -        intake [1] - 1405:17          1388:19, 1388:24,        Lay [2] - 1378:10,
  hours [2] - 1409:22,        1411:23                 intended [2] - 1387:9,        1389:13, 1389:17,          1378:16
   1409:24                  increasing [1] -            1387:16                     1390:4, 1391:7,          lead [5] - 1387:19,
  Hueper [4] - 1400:1,        1368:9                  intentionally [1] -           1391:15, 1400:13,          1387:22, 1388:7,
   1400:2, 1400:3,          index [1] - 1392:10         1366:25                     1402:7, 1413:25            1413:9
   1400:14                  indicate [2] - 1370:21,   interest [1] - 1422:22                                 leaded [2] - 1387:19,
  huge [1] - 1381:18          1384:12                 interesting [2] -                       K                1387:20
  human [1] - 1405:17       indicated [1] - 1386:2      1375:12, 1425:9                                      leak [3] - 1374:10,
                                                                                   keep [4] - 1366:15,
  humans [4] - 1386:17,     indicates [6] -           interior [1] - 1379:11                                   1375:3, 1375:25
                                                                                    1382:4, 1406:10,
   1392:3, 1394:17,           1368:15, 1374:7,        interiors [1] - 1379:13                                leakage [1] - 1386:6
                                                                                    1422:25
   1394:23                    1374:21, 1377:16,       internal [1] - 1364:12                                 leaked [5] - 1374:17,
                                                                                   kept [1] - 1396:10
  hundred [3] - 1393:7,       1378:16, 1384:14        inventory [1] -                                          1376:10, 1376:25,
                                                                                   Kherkher [2] -
   1393:9, 1393:10          individual [1] -            1372:25                                                1377:17, 1378:1
                                                                                    1362:16, 1362:17
  hundreds [4] -              1397:22                 investigate [2] -                                      leaks [3] - 1373:1,
                                                                                   KHERKHER [3] -
   1377:15, 1378:15,        individuals [2] -           1422:24, 1423:2                                        1374:13, 1374:22
                                                                                    1364:9, 1364:19,
   1396:15, 1405:16           1393:8, 1419:6          investigated [1] -                                     learn [2] - 1375:1,
                                                                                    1365:6
  Husch [1] - 1362:15       Industrial [4] -            1399:7                                                 1413:19
                                                                                   Kill [1] - 1371:22
  Hygiene [4] - 1398:14,      1398:14, 1398:17,       investigation [2] -                                    learned [2] - 1363:20,
                                                                                   Kill-Life [1] - 1371:22
   1398:17, 1421:22,          1421:22, 1424:8           1411:25, 1412:8                                        1365:5
                                                                                   killed [2] - 1409:21,
   1424:8                   industrial [11] -         investigations [1] -                                   least [4] - 1398:2,
                                                                                    1409:24
  hygiene [4] - 1421:25,      1387:9, 1387:16,          1416:18                                                1398:3, 1411:13,
                                                                                   kilo [3] - 1409:23,
   1422:12, 1423:6,           1387:25, 1390:5,        involved [2] - 1365:3,                                   1419:10
                                                                                    1409:25, 1411:5
   1423:8                     1420:22, 1421:3,          1425:5                                               leave [1] - 1365:23
                                                                                   kilogram [3] -
  hypothetically [1] -        1421:25, 1422:12,       involving [2] -                                        lectern [1] - 1389:24
                                                                                    1408:18, 1410:24,
   1380:11                    1423:5, 1423:8,           1372:20, 1423:18                                     leeway [1] - 1365:1
                                                                                    1411:1
                              1424:10                 issue [2] - 1423:19,                                   left [4] - 1408:22,
                                                                                   kind [6] - 1367:12,
              I             industry [9] - 1381:24,     1424:19
                                                                                    1367:13, 1406:15,
                                                                                                               1409:8, 1427:4,
                              1398:5, 1398:25,        issued [2] - 1382:13,                                    1427:9
  idea [4] - 1376:16,                                                               1417:15, 1423:24,
                              1402:1, 1402:11,          1385:1                                               length [1] - 1406:10
    1376:22, 1378:12,                                                               1426:4
                              1403:9, 1403:16,        issues [1] - 1424:14                                   lengths [1] - 1406:1
    1396:22                                                                        kinds [1] - 1381:4
                              1403:20, 1403:24        itself [1] - 1378:13                                   lesion [1] - 1421:6
  identified [4] -                                                                 knowledge [4] -
                            infancy [1] - 1422:3                                                             level [3] - 1406:3,
    1392:23, 1392:25,                                                               1366:24, 1367:3,
                            informal [2] - 1396:10,
    1393:6, 1394:20                                              J                  1367:6, 1392:16            1406:24, 1407:1
                              1396:13                                                                        levels [3] - 1405:25,
  impeach [2] -                                       January [1] - 1373:13        known [12] - 1370:4,
                            information [9] -                                                                  1406:24, 1420:1
    1363:20, 1365:7                                   Japan [2] - 1372:20,          1391:23, 1392:3,
                              1377:11, 1378:21,                                                              life [3] - 1364:21,
  impeachment [1] -                                     1378:25                     1392:21, 1393:15,
                              1378:23, 1381:1,                                                                 1368:9, 1386:3
    1403:2                                            Japanese [1] -                1393:19, 1393:24,
                              1381:2, 1381:4,                                                                Life [1] - 1371:22
  important [2] -                                       1372:20                     1394:6, 1394:17,
                              1408:2, 1424:16,                                                               likewise [1] - 1372:8
    1373:19, 1382:7                                   Jarvik [5] - 1417:18,         1413:9, 1416:3,
                              1425:25                                                                        lindane [3] - 1368:10,
  impressed [1] -                                       1418:2, 1419:5,             1423:25
                            ingestion [2] - 1425:3,                                                            1368:14, 1368:25
    1415:22                                             1421:2, 1422:20            knows [1] - 1366:6
                              1425:4                                                                         line [4] - 1380:20,
  impurities [2] -                                    Jeffery [1] - 1380:16        Krummrich [2] -
                            ingredient [1] -                                                                   1402:23, 1403:11,
    1412:12, 1420:18                                  Jensen [2] - 1362:15,         1395:5, 1396:4
                              1366:25                                                                          1415:17
  impurity [3] - 1415:6,    injected [1] - 1420:5       1379:9
                                                                                                             lines [2] - 1401:13,
    1416:14, 1417:2         injecting [1] - 1425:1    JENSEN [6] - 1371:2,                    L                1403:12
  IN [1] - 1362:1           insect [1] - 1372:14        1382:22, 1383:11,          Laboratories [1] -        liquid [1] - 1426:7
  incident [2] - 1372:19,   insecticide [4] -           1402:23, 1403:1,             1400:8                  list [2] - 1396:10,
    1372:23                   1367:8, 1372:1,           1417:22                    laboratory [7] -            1396:13
  incidentally [3] -          1372:5, 1372:9          Journal [2] - 1421:21,         1400:7, 1400:10,        lists [1] - 1414:16
    1379:3, 1383:23,        Insecticide [2] -           1424:8                       1405:9, 1405:15,        literature [1] - 1397:17
    1390:13                   1367:21, 1371:22        journal [10] - 1370:13,        1408:5, 1408:9,         live [1] - 1406:16
  incidents [1] -           inside [1] - 1389:24        1421:25, 1422:7,             1411:12
    1373:25                                                                                                  Liver [1] - 1417:19
                            insoluble [1] - 1410:1      1422:11, 1422:14,          ladies [3] - 1366:21,
  include [1] - 1378:25                                                                                      liver [7] - 1418:6,
                            instance [2] - 1378:1,      1423:5, 1424:7,              1374:20, 1389:15
  included [2] -                                                                                               1419:7, 1419:10,
                              1378:6                    1424:9, 1424:17            large [4] - 1399:8,         1419:14, 1420:10,
    1393:20, 1405:6                                   Judge [2] - 1365:17,           1406:12, 1414:7
                            instances [3] -                                                                    1420:20, 1424:20
  including [1] -                                       1404:5                     last [4] - 1385:11,
                              1375:18, 1377:25,                                                              lives [1] - 1406:14
    1406:22                   1378:9                  JUDICIAL [1] - 1362:1          1402:8, 1415:3,
  inconsistent [1] -                                                                                         long-term [8] -
                            institution [1] -         JUNE [1] - 1362:10             1420:15                   1398:24, 1400:15,
    1403:3                    1413:12                 jury [15] - 1363:2,          late [1] - 1404:10          1400:24, 1401:3,
  incorporate [1] -         institutions [1] -          1364:14, 1366:3,           latter [1] - 1416:25


                                                                 
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -296
Case 2:15-cv-00201-SMJ                 ECF No. 385-2             filed 01/28/20            PageID.17260 Page 47 of 51

    1401:23, 1403:8,        MCA [1] - 1387:4           1385:16, 1389:14,           1373:8, 1373:10,          1375:22
    1406:17, 1422:22        mean [9] - 1364:17,        1389:22, 1402:25,           1382:22, 1382:23,        notes [1] - 1364:1
  look [3] - 1384:1,         1383:18, 1387:1,          1403:4, 1404:5,             1383:9, 1383:11,         nothing [1] - 1400:15
    1391:17, 1401:2          1387:13, 1387:22,         1407:7, 1409:5,             1383:16, 1384:3,         noticed [1] - 1374:7
  looked [3] - 1380:23,      1388:4, 1392:15,          1409:8, 1414:14,            1385:16, 1389:14,        nowhere [1] - 1390:9
    1383:20, 1395:20         1392:16, 1406:9           1415:20, 1421:13,           1389:22, 1402:23,        number [4] - 1380:2,
  looking [4] - 1371:8,     means [1] - 1381:23        1423:11, 1427:16            1402:25, 1403:1,          1392:9, 1394:20,
    1376:18, 1402:9,        Medical [1] - 1423:14     minded [1] - 1364:11         1403:4, 1404:5,           1397:19
    1424:19                 medical [3] - 1424:10,    minute [1] - 1371:17         1407:7, 1409:5,
  looks [2] - 1385:9,        1424:13, 1424:16         minutes [1] - 1421:19        1409:8, 1414:14,                   O
    1388:21                 medicine [1] -            Miss [1] - 1380:16           1415:20, 1417:22,
                                                                                   1421:13, 1423:11,        oath [3] - 1401:14,
  loud [1] - 1366:7          1419:12                  mission [1] - 1364:15
                                                                                   1427:16                   1401:17, 1402:2
  LOUIS [1] - 1362:1        Meeting [2] - 1398:16,    misunderstanding [1]
                                                                                  MS [1] - 1373:9           object [2] - 1411:25,
  low [4] - 1375:11,         1398:18                   - 1388:4
                                                                                  multiplied [1] - 1411:4    1412:7
    1404:23, 1405:22,       Members [2] -             mix [1] - 1382:8
                                                                                  must [1] - 1420:3         objection [3] -
    1406:11                  1398:16, 1398:19         mixed [1] - 1382:10
                                                                                                             1383:11, 1403:1,
  lunch [3] - 1363:21,      memo [1] - 1376:5         mixtures [1] - 1414:21
                                                                                                             1404:4
    1366:10, 1366:23        memory [1] - 1373:4       model [2] - 1404:20,                   N              objective [2] -
                            mention [4] - 1398:24,     1404:23                    naphthalenes [13] -        1364:16, 1412:15
             M               1419:2, 1420:12,         models [1] - 1404:24         1405:6, 1405:15,         observational [1] -
                             1420:13                  modern [1] - 1404:17         1418:21, 1418:23,
  M.D [1] - 1407:10                                                                                          1397:23
                            mentioned [8] -           moment [1] - 1395:8          1419:3, 1419:18,
  Madeleine [1] -                                                                                           observations [1] -
                             1371:4, 1379:8,          mono [1] - 1409:16           1420:1, 1420:6,
   1421:10                                                                                                   1415:25
                             1379:9, 1384:17,         monochlorbiphenyl            1420:11, 1420:14,
  major [2] - 1422:14,                                                                                      obtained [1] - 1420:16
                             1399:5, 1399:25,          [1] - 1409:18               1420:18, 1421:4,
   1424:11                                                                                                  obviously [1] -
                             1421:19                  monochlorodiphenyl           1425:1
  management [1] -                                                                                           1408:12
                            merit [1] - 1372:8         [1] - 1409:15              Naphthalenes [1] -
   1418:7                                                                                                   occupational [4] -
                            metal [3] - 1373:23,      MONS [1] - 1383:21           1417:19
  manufacture [1] -                                                                                          1400:19, 1413:7,
                             1375:2, 1416:19          MONSANTO [1] -              National [1] - 1387:5
   1380:4                                                                                                    1417:9, 1424:2
                            metallic [3] - 1416:20,    1362:6                     natural [1] - 1411:22
  manufacturer [2] -                                                                                        occur [2] - 1374:14,
                             1416:21, 1416:23         Monsanto [30] -             nature [1] - 1415:24
   1378:20, 1387:25                                                                                          1406:7
                            metals [1] - 1375:10       1364:6, 1364:13,           Navy [2] - 1381:24,
  manufacturers [1] -                                                                                       occurred [6] - 1370:8,
                            method [2] - 1368:9,       1367:20, 1369:6,            1382:3
   1372:20                                                                                                   1372:20, 1372:23,
                             1397:14                   1372:13, 1372:24,          NCR [2] - 1395:16,
  manufacturing [3] -                                                                                        1374:23, 1378:25,
                            methods [1] - 1425:11      1374:22, 1375:1,            1397:5
   1396:17, 1418:14,                                                                                         1418:6
                            mice [1] - 1397:23         1378:7, 1379:22,           need [5] - 1370:25,
   1418:17                                                                                                  ocean [1] - 1382:4
                            middle [1] - 1404:23       1380:4, 1380:6,             1373:10, 1397:20,
  March [1] - 1367:20                                                                                       odor [2] - 1374:6,
                            might [6] - 1386:11,       1382:13, 1382:16,           1405:12, 1422:25
  margin [1] - 1370:19                                                                                       1374:8
                             1389:10, 1404:23,         1384:18, 1385:1,           neutral [1] - 1363:25
  marketed [2] -                                                                                            OF [4] - 1362:1,
                             1405:22, 1412:12,         1395:4, 1396:4,            never [2] - 1392:17,
   1399:12, 1399:16                                                                                          1362:9, 1366:19
                             1416:6                    1396:9, 1396:17,
  Maryland [1] -                                                                   1402:13                  officers [1] - 1424:10
                            mild [2] - 1374:14,        1396:21, 1396:25,
   1368:12                                                                        new [2] - 1399:6,         Offices [1] - 1385:12
                             1409:23                   1399:12, 1399:19,
  Massachusetts [1] -                                                              1421:24                  often [1] - 1410:10
                            Miller [24] - 1362:16,     1404:7, 1404:10,
   1423:15                                                                        next [7] - 1363:11,       Ohio [1] - 1384:23
                             1366:17, 1367:16,         1412:17, 1412:21,
  material [14] - 1381:9,                                                          1365:11, 1369:23,        oil [6] - 1373:25,
                             1369:12, 1370:17,         1417:14
   1382:10, 1387:21,                                                               1374:20, 1408:25,         1374:14, 1374:16,
                             1371:6, 1373:13,         Monsanto's [3] -
   1388:11, 1392:22,                                                               1409:22, 1410:5           1375:3, 1378:11,
                             1383:1, 1383:13,          1368:13, 1379:1,
   1406:4, 1406:6,                                                                noise [1] - 1366:6         1378:17
                             1383:18, 1384:6,          1380:17
   1406:23, 1408:14,                                                              non [2] - 1372:5,         One [3] - 1415:4,
                             1385:18, 1389:20,        Montar [1] - 1385:24
   1411:22, 1414:2,                                                                1372:14                   1415:22, 1416:13
                             1390:1, 1403:7,          month [3] - 1398:2,
   1416:2, 1417:2,                                                                non-crop [2] - 1372:5,    one [37] - 1374:13,
                             1404:6, 1407:8,           1398:3, 1427:7
   1427:13                                                                         1372:14                   1375:8, 1375:12,
                             1409:10, 1414:16,        morning [3] - 1372:16,
  materials [11] -                                                                nontoxic [4] -             1375:17, 1376:25,
                             1415:22, 1416:21,         1379:12, 1401:18
   1368:24, 1386:8,                                                                1410:18, 1410:23,         1378:16, 1380:23,
                             1417:24, 1421:16,        most [2] - 1406:14,
   1386:9, 1389:11,                                                                1411:8, 1411:14           1381:18, 1383:5,
                             1423:12                   1413:18
   1393:17, 1397:24,                                                              nonvolatile [1] -          1383:7, 1383:20,
                            MILLER [26] -             mostly [1] - 1407:23
   1402:9, 1421:5,                                                                 1372:7                    1384:8, 1384:9,
                             1365:21, 1366:18,        MR [36] - 1364:9,
   1425:12, 1425:16,                                                              normally [3] -             1384:22, 1390:3,
                             1366:20, 1367:14,         1364:19, 1365:6,
   1425:22                                                                         1405:11, 1408:13,         1391:5, 1397:23,
                             1369:9, 1370:15,          1365:9, 1365:21,
  matter [2] - 1402:10,                                                            1408:14                   1398:9, 1400:22,
                             1373:8, 1373:10,          1366:18, 1366:20,
   1408:16                                                                        note [1] - 1375:12         1401:21, 1401:24,
                             1382:23, 1383:9,          1367:14, 1369:9,
  matters [1] - 1401:7                                                            noted [2] - 1375:7,        1403:18, 1403:23,
                             1383:16, 1384:3,          1370:15, 1371:2,


                                                                
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -297
Case 2:15-cv-00201-SMJ                  ECF No. 385-2             filed 01/28/20             PageID.17261 Page 48 of 51

   1406:21, 1408:4,          1386:14, 1386:15          1366:13, 1379:5,              1421:3                   prevented [1] -
   1409:1, 1409:2,          pans [6] - 1375:14,        1384:23, 1396:10,            poisoned [1] - 1379:5      1418:17
   1409:14, 1409:15,         1376:5, 1376:9,           1424:13, 1426:15             political [1] - 1363:22   previous [3] -
   1410:13, 1410:14,         1376:10, 1376:25,        per [6] - 1408:17,            politically [2] -          1385:14, 1391:17,
   1413:17, 1413:18,         1377:20                   1409:23, 1409:25,             1363:22, 1363:24          1412:10
   1415:17, 1416:12,        paper [8] - 1410:6,        1410:24, 1411:1,             polychlorinated [10] -    previously [2] -
   1425:9                    1417:17, 1420:13,         1411:5                        1368:5, 1385:24,          1413:10, 1421:13
  open [3] - 1364:11,        1421:9, 1421:16,         perfect [1] - 1384:4           1408:5, 1409:13,         primarily [1] - 1372:3
   1366:16, 1426:17          1422:19, 1422:23,        period [9] - 1370:3,           1410:6, 1410:15,         primary [1] - 1415:8
  operated [2] -             1425:10                   1388:16, 1404:8,              1410:17, 1410:21,        problem [4] - 1400:17,
   1400:10, 1418:10         paragraph [10] -           1405:13, 1406:9,              1418:23                   1416:6, 1417:9,
  opinionated [1] -          1376:4, 1385:13,          1406:13, 1406:19,            Polychlorinated [1] -      1423:18
   1364:2                    1408:25, 1409:3,          1414:4, 1420:4                1371:25                  proceeding [2] -
  opinions [1] - 1383:3      1409:5, 1409:22,         personnel [1] -               polychlorodiphenyls        1402:19, 1402:21
  opposed [1] - 1363:24      1410:5, 1415:4,           1424:16                       [3] - 1410:7,            PROCEEDINGS [1] -
  order [2] - 1397:20,       1415:18, 1415:21         pesticide [3] - 1368:1,        1410:22, 1411:11          1362:9
   1425:11                  part [5] - 1363:17,        1368:16, 1370:25             polycyclic [3] -          proceedings [3] -
  organic [1] - 1416:24      1392:1, 1412:4,          Ph.D [1] - 1407:10             1392:11, 1392:14,         1363:1, 1366:2,
  originally [1] - 1400:6    1414:3, 1425:8           Phillip [2] - 1422:6,          1392:19                   1398:16
  origins [2] - 1422:21,    particular [1] - 1381:9    1422:7                       pools [1] - 1386:15       process [1] - 1380:8
   1423:2                   particularly [2] -        photographically [1] -        poor [1] - 1375:10        processes [1] -
  ostensibly [1] -           1381:20, 1393:24          1370:21                      portion [5] - 1369:5,      1372:16
   1378:11                  parts [2] - 1363:13,      physiological [1] -            1371:15, 1372:12,        produce [2] - 1416:18,
  otherwise [1] - 1386:7     1380:6                    1406:19                       1384:4, 1397:19           1421:6
  outbreak [1] - 1412:25    pastes [1] - 1410:1       physiology [1] -              position [2] - 1410:2,    produced [1] -
  outside [1] - 1363:2      patch [5] - 1411:21,       1423:8                        1419:11                   1416:25
  outweigh [1] - 1364:7      1413:23, 1413:25,        Physiology [1] -              positive [1] - 1415:23    produces [1] -
  overheating [1] -          1416:10, 1417:11          1423:13                      possibility [1] -          1380:12
   1418:18                  pathological [1] -        picture [1] - 1420:17          1386:10                  producing [2] -
  own [1] - 1400:25          1420:17                  pieces [3] - 1364:21,         possible [5] - 1371:5,     1412:13, 1420:19
  owned [1] - 1418:10       Pathology [1] -            1364:22, 1364:23              1371:6, 1374:10,         product [12] -
                             1423:14                  pinhole [1] - 1374:12          1420:23, 1421:4           1373:25, 1374:1,
             P              PCB [12] - 1369:25,       pinholes [1] - 1374:14        Post [1] - 1379:10         1375:8, 1375:23,
                             1370:1, 1385:25,         pipe [1] - 1374:19            potato [1] - 1378:16       1382:13, 1386:25,
  P-0155 [2] - 1371:8,       1386:5, 1386:8,          piping [1] - 1374:13          potential [3] -            1387:9, 1387:25,
   1383:14                   1386:9, 1386:10,         place [1] - 1396:11            1392:25, 1423:19          1388:2, 1397:15,
  P-0188 [1] - 1367:10       1386:14, 1395:5,         plaintiff [1] - 1363:13       practice [2] - 1400:23,    1399:6, 1401:2
  P-0506 [1] - 1373:6        1396:3, 1414:23                                                                  products [11] -
                                                      Plaintiff [1] - 1362:13        1401:22
  P-1126 [1] - 1398:9       PCBs [40] - 1366:23,                                                               1376:20, 1386:5,
                                                      plaintiff's [1] -             predecessor [1] -
  P-2401 [1] - 1388:21       1366:24, 1367:5,                                                                  1386:7, 1386:16,
                                                       1417:22                       1412:16
  P-3240 [1] - 1370:12       1370:4, 1370:22,                                       preeminent [1] -           1386:19, 1387:1,
                                                      Plaintiff's [1] -
  P.C [1] - 1362:14          1370:25, 1371:4,                                        1417:5                    1387:16, 1390:6,
                                                       1421:14
  packaging [1] -            1372:13, 1372:21,                                      prefer [1] - 1365:13       1390:10, 1390:15,
                                                      Plaintiffs [1] - 1362:4
   1386:18                   1379:5, 1379:14,                                       prejudice [1] - 1364:7     1391:3
                                                      plaintiffs [1] - 1421:18
  page [20] - 1369:6,        1380:17, 1381:3,                                       premier [4] - 1413:18,    professionals [1] -
                                                      plane [1] - 1365:10
   1369:23, 1370:15,         1381:6, 1381:20,                                        1422:11, 1423:5,          1363:5
                                                      plant [2] - 1382:7,
   1371:14, 1383:20,         1384:18, 1395:17,                                       1424:9                   professor [2] -
                                                       1412:14
   1385:11, 1385:14,         1395:24, 1396:18,                                                                 1407:12, 1413:14
                                                      plants [4] - 1381:25,         preparation [1] -
   1391:9, 1391:11,          1397:1, 1399:12,                                                                 prominent [1] -
                                                       1418:7, 1418:10               1415:8
   1391:17, 1401:12,         1399:19, 1404:11,                                                                 1413:7
                                                      Plasticizers [3] -            preparations [1] -
   1402:22, 1402:23,         1405:6, 1405:15,                                                                 proper [1] - 1403:2
                                                       1371:11, 1380:24,             1409:11
   1403:11, 1408:20,         1409:1, 1409:3,                                                                  properties [1] -
                                                       1385:8                       prepared [2] -
   1414:15, 1415:3,          1410:8, 1410:10,                                                                  1381:6
                                                      plasticizers [1] -             1390:14, 1399:7
   1420:15                   1411:2, 1411:7,                                                                  proposed [1] - 1390:5
                                                       1380:18                      presence [2] - 1363:2,
  pages [3] - 1377:16,       1411:13, 1412:22,                                                                proposition [1] -
                                                      play [1] - 1364:11             1366:3
   1400:20, 1414:17          1415:14, 1418:25,                                                                 1398:8
                                                      playing [1] - 1410:9          present [2] - 1415:5,
  paint [6] - 1379:11,       1419:2, 1419:4,                                                                  proved [4] - 1409:19,
                                                      PLTEXP034288 [1] -             1416:14
   1379:14, 1380:1,          1420:12, 1420:13,                                                                 1410:18, 1410:23,
                                                       1391:11                      pressurized [1] -
   1380:4, 1381:23,          1425:1                                                                            1411:7
                                                      point [7] - 1371:3,            1369:24
   1382:15                  PCTs [1] - 1370:5
                                                       1391:13, 1392:6,             pretend [1] - 1363:6      provided [1] - 1370:11
  painted [2] - 1379:14,    Pennsylvania [1] -
                                                       1395:7, 1407:12,             pretty [3] - 1425:24,     public [1] - 1399:8
   1382:9                    1407:11
                                                       1408:11, 1408:13              1426:3, 1427:8           Public [2] - 1423:13,
  paints [3] - 1379:11,     people [7] - 1365:8,
                                                      points [2] - 1420:23,         prevent [1] - 1386:5       1424:5


                                                                 
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -298
Case 2:15-cv-00201-SMJ                 ECF No. 385-2             filed 01/28/20             PageID.17262 Page 49 of 51

  published [4] -           1405:20, 1425:21           1377:2, 1377:3,             reviewed [5] -             separated [1] - 1418:7
   1398:14, 1421:14,       received [4] -              1377:4, 1379:3,               1377:16, 1378:15,        September [1] -
   1421:17, 1421:21         1379:22, 1383:12,          1396:24, 1398:17,             1383:2, 1396:15,          1421:11
  purpose [4] - 1364:15,    1385:2, 1411:22            1407:9, 1411:21,              1422:19                  service [1] - 1368:9
   1389:9, 1414:9,         receiving [1] -             1418:5, 1419:3              rice [1] - 1379:6          session [2] - 1362:11,
   1425:19                  1415:11                   reported [6] -               risks [1] - 1388:10         1366:4
  purposes [1] -           recess [5] - 1389:16,       1362:12, 1375:13,           Robyn [1] - 1362:16        Seventh [2] - 1398:16,
   1406:21                  1389:18, 1389:19,          1376:23, 1377:25,           ROSNER [1] - 1365:15        1398:18
  put [9] - 1364:21,        1427:18, 1427:21           1378:10, 1382:16            Rosner [8] - 1362:11,      several [1] - 1368:10
   1364:24, 1381:11,       recipes [1] - 1369:6       reporter [1] - 1401:18         1366:22, 1372:11,        severe [1] - 1416:4
   1381:23, 1381:24,       recognized [1] -           REPORTER'S [1] -               1386:21, 1390:1,         shaved [1] - 1414:3
   1387:25, 1389:7,         1423:25                    1362:9                        1390:9, 1395:2,          ships [1] - 1382:4
   1409:16, 1426:22        recollection [2] -         reporting [8] -                1401:6                   short [7] - 1404:12,
  putting [1] - 1414:3      1367:19, 1407:9            1395:12, 1396:6,            RPR [1] - 1362:12           1405:13, 1406:13,
                           recommendation [1] -        1396:9, 1396:16,            ruling [1] - 1364:10        1406:19, 1414:4,
             Q              1369:20                    1396:22, 1396:25,                                       1420:4, 1427:18
  QUESTION [1] -
                           recommendations [1]         1411:10, 1415:13                       S               short-term [1] -
                            - 1387:4                  reports [15] - 1376:15,                                  1404:12
   1401:21                                                                         safe [1] - 1407:1
                           recommended [1] -           1377:14, 1378:3,                                       shouting [1] - 1383:13
  questionnaire [1] -                                                              safely [1] - 1406:23
                            1417:14                    1378:4, 1379:13,                                       show [5] - 1373:3,
   1373:5                                                                          Safety [1] - 1387:5
                           recommending [1] -          1379:22, 1379:25,                                       1383:14, 1402:7,
  questions [1] -                                                                  Sales [1] - 1385:12
                            1372:13                    1384:24, 1385:2,                                        1416:16, 1420:17
   1367:11                                             1389:9, 1395:4,             sat [1] - 1401:13
                           record [4] - 1365:25,                                                              showed [5] - 1379:10,
                            1366:1, 1367:4,            1395:18, 1395:23,           Saturday [1] - 1379:9
                                                                                                               1390:4, 1391:7,
             R              1389:23                    1397:24, 1420:16            Sauget [2] - 1396:4,
                                                                                                               1391:15, 1400:13
  rabbit [1] - 1414:4      recorded [2] -             requirement [1] -             1396:5
                                                                                                              shown [2] - 1410:12,
  rabbits [5] - 1414:7,     1384:17, 1392:9            1390:10                     saw [1] - 1397:8
                                                                                                               1416:17
   1420:5, 1420:16,        refer [4] - 1369:4,        Research [1] -               School [3] - 1423:13,
                                                                                                              shut [1] - 1364:20
   1420:20, 1425:1          1373:17, 1401:12,          1411:23                      1423:14, 1424:5
                                                                                                              side [1] - 1387:20
  radioactive [2] -         1404:6                    research [2] -               science [1] - 1419:11
                                                                                                              significant [2] -
   1391:23, 1392:2         referred [7] - 1368:7,      1363:16, 1413:9             scientific [2] - 1370:7,
                                                                                                               1423:7, 1426:4
  radium [1] - 1392:5       1379:25, 1380:18,         researchers [3] -             1411:10
                                                                                                              signs [1] - 1387:20
  range [1] - 1407:25       1391:4, 1410:7,            1419:17, 1422:19,           scientists [3] -
                                                                                                              silage [2] - 1380:9,
  rapid [1] - 1426:14       1410:10, 1411:20           1424:22                      1368:11, 1369:1,
                                                                                                               1380:12
                           referring [5] -            residues [1] - 1386:1         1413:18
  rapidly [1] - 1426:12                                                                                       silo [1] - 1382:15
                            1384:20, 1391:14,         resinous [2] -               Scott [7] - 1362:15,
  rate [1] - 1376:19                                                                                          silos [7] - 1379:12,
                            1399:22, 1415:7,           1368:13, 1372:6              1370:16, 1384:3,
  rather [5] - 1365:10,                                                                                        1379:13, 1379:15,
                            1418:9                    Resins [1] - 1367:21          1409:8, 1414:14,
   1365:14, 1413:7,                                                                                            1379:21, 1380:9,
                           refers [11] - 1369:6,      resistance [1] -              1415:20, 1423:11
   1416:15, 1423:7                                                                                             1384:18, 1386:16
                            1369:16, 1370:17,          1373:18                     screen [1] - 1383:21
  rats [1] - 1397:22                                                                                          similar [1] - 1383:19
                            1373:14, 1376:5,          resistant [2] -              sealants [1] - 1386:15
  reach [1] - 1386:11                                                                                         simple [2] - 1368:8,
                            1381:8, 1390:21,           1373:14, 1373:17            searching [1] -
  reached [1] - 1415:1                                                                                         1426:6
                            1408:22, 1410:5,          respect [6] - 1368:25,        1397:16
  reaching [1] - 1383:3                                                                                       simpler [1] - 1426:11
                            1412:5, 1420:24            1370:24, 1376:8,            seated [1] - 1366:5
  reaction [4] - 1414:5,                                                                                      single [1] - 1376:9
                           reflect [2] - 1389:10,      1376:20, 1379:9,            second [10] - 1370:15,
   1415:24, 1416:3,                                                                                           site [1] - 1374:18
                            1389:23                    1390:5                       1374:17, 1384:6,
   1416:16                                                                                                    size [1] - 1426:17
                           refresh [2] - 1371:7,      respectable [1] -             1384:8, 1385:11,
  read [13] - 1363:21,                                                                                        skin [4] - 1414:3,
                            1373:3                     1423:23                      1408:25, 1409:14,
   1368:3, 1372:12,                                                                                            1414:6, 1416:17
                           regarding [1] - 1372:3     response [4] -                1410:16, 1414:15,
   1374:1, 1374:4,                                                                                            sleeping [1] - 1366:14
                           relating [2] - 1389:4,      1384:19, 1405:13,            1415:4
   1374:5, 1375:5,                                                                                            slightly [2] - 1409:19
                            1402:9                     1405:22, 1405:23            section [4] - 1371:21,
   1385:18, 1415:17,                                                                                          slouch [1] - 1413:14
                           relatively [1] - 1406:12   responsible [1] -             1397:13, 1408:23,
   1415:19, 1424:10,                                                                                          slowly [3] - 1426:1,
                           released [1] - 1399:8       1420:9                       1411:17
   1424:12, 1424:15                                                                                            1426:25, 1427:12
                           relevance [1] - 1364:7     rest [1] - 1363:25           see [13] - 1363:25,
  readily [1] - 1425:22                                                                                       small [3] - 1367:18,
                           relied [2] - 1383:2,       resting [2] - 1366:13,        1366:12, 1367:16,
  reads [4] - 1368:8,                                                                                          1377:21, 1386:1
                            1398:8                     1366:15                      1367:18, 1369:7,
   1371:21, 1373:21,                                                                                          smoke [1] - 1379:17
                           remaining [2] -            result [5] - 1374:12,         1383:5, 1384:6,
   1373:23                                                                                                    Smyth [6] - 1407:6,
                            1369:5, 1370:5             1375:10, 1386:11,            1391:8, 1391:21,
  really [8] - 1363:22,                                                                                        1407:10, 1407:19,
                                                       1405:22, 1405:23             1405:21, 1405:23,
   1364:5, 1380:7,         remember [4] -                                                                      1408:8, 1408:16,
                                                      results [1] - 1420:3          1417:13
   1387:13, 1387:14,        1380:2, 1380:20,                                                                   1411:10
                                                      resume [1] - 1389:20         seeing [1] - 1414:5
   1388:15, 1396:8,         1380:21, 1382:19                                                                  sniping [2] - 1363:4,
                           replaced [1] - 1416:23     review [2] - 1367:4,         sense [3] - 1392:7,
   1426:2                                                                                                      1363:8
                                                       1389:3                       1394:9, 1406:3
  reason [3] - 1389:7,     report [11] - 1376:9,


                                                                 
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -299
Case 2:15-cv-00201-SMJ                 ECF No. 385-2             filed 01/28/20            PageID.17263 Page 50 of 51

  so-called [1] - 1369:6     1403:20, 1403:24          1425:18                      1401:3, 1401:23,        Therminol [22] -
  so.. [2] - 1365:14,       Standard [1] - 1387:3     sugar [2] - 1381:11,          1403:8, 1404:12,          1372:15, 1372:25,
   1367:15                  standards [5] -            1381:15                      1406:17, 1412:10,         1373:2, 1373:14,
  sold [4] - 1378:1,         1388:19, 1390:4,         suggest [1] - 1365:9          1422:22, 1426:11          1373:18, 1373:21,
   1378:7, 1378:16,          1398:9, 1398:11,         suggested [1] -             terms [2] - 1386:22,        1374:8, 1374:15,
   1378:21                   1398:12                   1367:25                      1418:10                   1374:17, 1375:6,
  solubility [3] -          start [1] - 1375:20       suggestion [1] -            terphenyl [4] - 1368:5,     1375:14, 1375:18,
   1380:18, 1381:3,         started [4] - 1412:22,     1390:10                      1368:14, 1369:25,         1375:21, 1376:25,
   1381:8                    1422:1, 1422:7,          suggests [1] -                1370:2                    1377:17, 1377:21,
  Solubility [1] - 1384:2    1423:4                    1396:16                    Terphenyl [1] -             1377:25, 1378:2,
  soluble [6] - 1381:15,    starts [1] - 1367:24      supply [1] - 1415:12          1371:25                   1378:7, 1378:18,
   1381:17, 1381:20,        statement [3] -           suppose [1] - 1382:6        tested [7] - 1390:11,       1378:22, 1379:1
   1382:10, 1382:17,         1363:24, 1364:15,        supposed [6] -                1390:25, 1391:4,        thinking [1] - 1374:25
   1384:13                   1403:3                    1366:5, 1387:1,              1394:4, 1394:10,        Thomas [1] - 1362:14
  solution [2] - 1368:14,   statements [1] -           1388:8, 1401:1,              1394:21, 1409:18        thorium [7] - 1391:5,
   1381:9                    1364:4                    1401:3                     testify [1] - 1404:3        1391:20, 1391:22,
  soot [2] - 1393:3,        States [4] - 1368:17,     Suppression [1] -           testimony [8] -             1391:25, 1392:1,
   1393:6                    1379:4, 1386:23,          1371:21                      1370:24, 1387:17,         1392:5, 1392:6
  sorry [16] - 1369:8,       1400:4                   surfaces [6] - 1371:4,        1401:14, 1402:1,        thousands [11] -
   1371:17, 1371:18,        station [1] - 1368:12      1372:4, 1375:8,              1402:14, 1402:16,         1377:16, 1378:15,
   1384:4, 1385:13,         steel [3] - 1374:14,       1375:19, 1375:24,            1402:19, 1411:20          1390:14, 1390:17,
   1389:12, 1391:13,         1374:19, 1375:14          1375:25                    testing [13] - 1368:12,     1390:24, 1396:15,
   1395:9, 1396:4,          step [3] - 1393:2,        surprised [1] -               1389:4, 1389:5,           1405:16
   1402:25, 1403:10,         1397:11, 1407:3           1416:15                      1390:6, 1398:5,         three [4] - 1418:5,
   1407:14, 1409:8,         steroid [3] - 1394:12,    survey [5] - 1373:4,          1398:9, 1398:11,          1418:6, 1419:6,
   1409:16, 1410:22,         1394:16                   1374:24, 1376:14,            1399:19, 1401:4,          1420:10
   1423:1                   steroids [1] - 1394:12     1377:12                      1402:10, 1403:8,        tiny [1] - 1370:5
  Sorry [1] - 1391:4        Steve [2] - 1362:15,      suspected [1] -               1403:15, 1403:19        today [2] - 1402:7,
  sort [2] - 1406:18,        1371:1                    1393:18                    tests [19] - 1390:21,       1404:17
   1407:25                  Steven [1] - 1362:17      Swann [9] - 1411:23,          1392:9, 1398:24,        together [1] - 1409:17
  sorts [3] - 1387:3,       STEVEN [1] - 1362:2        1412:2, 1412:16,             1400:16, 1400:24,       tomorrow [1] -
   1387:4, 1404:24          Stewart [2] - 1362:14,     1412:19, 1413:6,             1401:23, 1404:7,          1426:22
  sounds [2] - 1365:15,      1362:14                   1413:17, 1414:24,            1404:11, 1404:12,       took [1] - 1366:22
   1391:24                  sticky [1] - 1372:8        1415:11, 1417:14             1404:16, 1405:5,        top [4] - 1370:19,
  source [1] - 1363:25      still [1] - 1364:10       swimming [1] -                1405:14, 1406:22,         1384:4, 1391:20,
  species [1] - 1397:20     stop [2] - 1366:5,         1386:15                      1411:22, 1413:23,         1426:17
  specific [4] - 1383:5,     1418:9                   SYDELL [1] - 1362:3           1414:9, 1414:17,        touch [1] - 1375:25
   1386:13, 1397:14,        stored [1] - 1386:17      system [3] - 1373:21,         1417:12                 toxic [1] - 1409:19
   1414:22                  structure [1] -            1396:9, 1396:22            tetraethyl [2] -          toxicity [3] - 1399:7,
  specifically [7] -         1392:24                  systems [1] - 1373:2          1387:19, 1388:7           1399:19, 1410:3
   1364:6, 1372:11,         studied [1] - 1401:25                                 that'll [1] - 1366:6      toxicological [4] -
                                                                                  THE [29] - 1362:1,
   1373:19, 1388:11,        studies [7] - 1386:2,                T                                            1389:5, 1404:11,
   1391:5, 1402:18,          1389:10, 1392:13,                                      1362:2, 1363:3,           1404:16, 1405:4
                                                      table [7] - 1383:19,          1364:17, 1364:24,
   1426:2                    1399:21, 1404:25,                                                              toxicologist [1] -
                                                        1384:4, 1384:12,            1365:7, 1365:13,
  speculate [1] - 1377:9     1405:21, 1407:19                                                                 1417:5
                                                        1391:7, 1391:15,            1365:18, 1365:23,
  speculation [2] -         study [10] - 1386:10,                                                           toxicologists [1] -
                                                        1391:19, 1427:9             1366:4, 1367:12,
   1364:3, 1364:5            1405:2, 1405:3,                                                                  1424:13
                                                      Table [1] - 1384:1            1369:11, 1373:7,
  spilled [1] - 1389:23      1406:2, 1407:9,                                                                Toxicology [2] -
                                                      tacky [1] - 1372:8            1373:12, 1382:25,
  spills [1] - 1386:6        1407:17, 1408:5,                                                                 1421:22, 1424:8
                                                      talks [2] - 1409:1,           1383:12, 1383:17,
  sprayed [3] - 1367:5,      1408:9, 1425:8                                                                 toxicology [3] -
                                                        1409:3                      1389:12, 1389:15,
   1387:9, 1387:16          stuff [1] - 1365:8                                                                1422:12, 1423:6,
                                                      Technical [4] -               1389:18, 1389:20,
  sprays [3] - 1368:10,     styrene [5] - 1415:5,                                                             1424:2
                                                        1371:8, 1380:24,            1403:6, 1404:3,
   1369:1, 1369:24           1415:12, 1415:13,                                                              toxin [2] - 1388:6,
                                                        1383:23, 1385:7             1407:5, 1416:20,
  ST [1] - 1362:1            1416:13, 1417:1                                                                  1388:7
                                                      technique [2] -               1417:21, 1421:15,
  stable [3] - 1425:24,     submitted [2] -                                                                 transcript [1] -
                                                        1368:12, 1369:2             1427:18
   1427:10, 1427:11          1412:11, 1416:16                                                                 1402:22
                                                      temperature [1] -           theory [1] - 1416:24
  stack [1] - 1379:17       substance [2] -                                                                 TRANSCRIPT [1] -
                                                        1375:11                   thereabouts [1] -
  stainless [2] -            1420:9, 1426:7                                                                   1362:9
                                                      temperatures [2] -            1422:1
   1374:19, 1375:14         substances [2] -                                                                transfer [2] - 1375:7,
                                                        1425:17, 1427:13          therefore [1] - 1386:4
  standard [9] - 1398:5,     1414:20, 1414:21                                                                 1375:22
                                                      tens [1] - 1405:16          therehere [1] -
   1398:25, 1400:15,        substitute [1] - 1406:9                                                         treatise [2] - 1363:20,
                                                      term [11] - 1398:24,          1369:22
   1401:5, 1402:11,         suffered [1] - 1420:10                                                            1365:5
                                                        1400:15, 1400:24,         therein [1] - 1412:12
   1403:8, 1403:15,         sufficient [1] -                                                                trouble [3] - 1415:6,


                                                                
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -300
Case 2:15-cv-00201-SMJ             ECF No. 385-2              filed 01/28/20            PageID.17264 Page 51 of 51

           1416:15, 1425:15          1423:11, 1425:16,         water [8] - 1381:11,       wrapping [1] -
         true [6] - 1363:23,         1426:17, 1427:13           1381:15, 1381:18,          1386:18
           1378:5, 1395:22,         USDA [2] - 1369:1,          1381:21, 1382:1,          writes [1] - 1415:3
           1396:3, 1397:7            1369:17                    1426:16, 1426:17,         writing [1] - 1364:4
         try [3] - 1363:6,          user [1] - 1374:9           1426:18                   written [2] - 1398:20,
           1406:1, 1414:21          users [2] - 1372:25,       waterproofing [1] -         1421:10
         trying [2] - 1365:1,        1386:4                     1386:15
           1375:1                                              Watson [1] - 1385:17                  Y
         tubing [1] - 1374:15                  V               week [3] - 1365:12,
                                                                                          year [3] - 1402:16,
         tumors [1] - 1400:19                                   1427:3
                                    vapor [3] - 1425:2,                                    1418:8, 1427:8
         turn [8] - 1370:15,                                   Week [1] - 1370:13
                                     1425:3, 1425:4                                       years [8] - 1368:10,
           1371:14, 1385:10,                                   weight [1] - 1411:4
                                    Vapor [1] - 1371:21                                    1393:7, 1393:9,
           1398:7, 1402:21,                                    weld [1] - 1374:18
                                    vaporization [1] -                                     1393:10, 1399:13,
           1408:20, 1415:3,                                    West [5] - 1376:5,
                                     1386:7                                                1402:9, 1406:11,
           1420:15                                              1376:8, 1376:19,
                                    vapors [6] - 1415:25,                                  1406:14
         TWENTY [1] - 1362:1                                    1376:25, 1377:17
                                     1416:6, 1425:5,                                      yellow [7] - 1418:5,
         TWENTY-FIRST [1] -                                    Westinghouse [5] -
                                     1425:8, 1425:12,                                      1419:7, 1419:9,
           1362:1                                               1395:16, 1396:5,
                                     1425:17                                               1419:19, 1420:9,
         two [15] - 1370:20,                                    1397:5, 1397:9,
                                    variety [3] - 1397:24,                                 1420:19, 1424:19
           1373:23, 1375:2,                                     1399:13
                                     1407:23, 1407:25                                     yesterday [3] -
           1375:9, 1375:17,                                    wet [1] - 1371:4
                                    various [18] - 1369:5,                                 1388:20, 1388:24,
           1376:2, 1406:14,                                    whatsoever [1] -
                                     1372:16, 1372:25,                                     1421:18
           1409:16, 1410:16,                                    1378:14
                                     1379:12, 1380:5,                                     yourself [1] - 1413:15
           1410:21, 1411:11,                                   White [1] - 1362:14
                                     1381:3, 1381:4,                                      Yusho [3] - 1372:19,
           1418:8, 1419:17,                                    white [2] - 1414:7,
                                     1381:5, 1385:25,                                      1378:24, 1379:4
           1426:18, 1427:7                                      1425:1
                                     1389:5, 1407:20,
         Two [3] - 1375:5,                                     wide [3] - 1397:24,
           1375:21, 1409:10
                                     1412:1, 1412:9,
                                                                1407:25                              Z
                                     1414:17, 1414:20,
         type [4] - 1363:25,                                   widely [4] - 1418:7,       zoom [1] - 1384:3
                                     1419:18, 1424:14
           1364:4, 1369:24,                                     1424:9, 1424:12,
                                    varying [1] - 1385:25
           1381:2                                               1424:17
                                    vats [2] - 1382:8,
         types [1] - 1385:25                                   Wilhelm [1] - 1400:2
                                     1382:9
         typical [1] - 1365:4                                  Williams [2] -
                                    version [1] - 1410:15
         typically [1] - 1381:17                                1362:14, 1362:16
                                    vessels [1] - 1381:25
                                                               wire [2] - 1418:14,
                                    voice [4] - 1367:12,
                    U                1367:13, 1367:14,
                                                                1418:16
                                                               wires [1] - 1418:17
         U.S [2] - 1368:11,          1422:25
                                                               witness [3] - 1364:11,
          1381:24                   volatility [2] - 1426:5
                                                                1365:10, 1369:9
         undecided [2] -            volatilization [2] -
                                                               word [2] - 1392:17,
          1410:18, 1411:16           1426:4, 1426:14
                                                                1394:5
         under [5] - 1375:1,        volatilize [3] -
                                                               words [2] - 1399:2,
          1384:9, 1401:14,           1425:22, 1426:1,
                                                                1410:10
          1402:2, 1418:7             1426:16
                                                               workers [23] -
         understood [1] -           volatilizes [2] -
                                                                1392:21, 1393:16,
          1382:14                    1426:25, 1427:11
                                                                1393:25, 1394:7,
         undertaken [3] -           VOLUME [1] - 1362:10
                                                                1394:23, 1395:4,
          1374:22, 1399:19,         vs [1] - 1362:5
                                                                1395:17, 1395:18,
          1411:25
                                                                1395:24, 1396:3,
         undertook [2] -                      W                 1396:5, 1396:6,
          1372:24, 1384:18
                                    wants [1] - 1363:13         1396:7, 1396:17,
         undetermined [1] -
                                    warning [7] - 1385:2,       1397:1, 1406:23,
          1410:23
                                     1386:23, 1387:7,           1413:19, 1414:23,
         United [4] - 1368:16,
                                     1387:15, 1387:24,          1415:15, 1417:2,
          1379:4, 1386:22,
                                     1388:1, 1388:12            1419:20, 1420:10,
          1400:4
                                    warnings [4] - 1387:2,      1424:20
         University [4] -
                                     1387:3, 1387:5,           workforce [1] -
          1407:10, 1413:12,
                                     1387:6                     1393:19
          1417:6, 1418:3
                                    Warren [3] - 1421:10,      workmen [1] -
         up [11] - 1369:13,
                                     1422:15, 1424:18           1412:14
          1383:21, 1385:17,
                                    watch [1] - 1406:11        world [2] - 1401:25,
          1396:18, 1415:20,
                                    watching [1] -              1413:19
          1422:18, 1422:25,
                                     1400:18                   worry [1] - 1388:10


                                                                        
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                        To Exclude D. ROSNER Expert Testimony -301
